Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 2, 2007,
by and among Cano Petroleum, Inc., a Delaware corporation, with headquarters
located at 801 Cherry St., Suite 3200, Fort Worth, Texas 76102 (the “Company”),
and the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A.   The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

B.   Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, that aggregate number of shares
of the common stock of the Company, par value $0.0001 per share (the “Common
Stock”) set forth opposite such Buyer’s name on the Schedule of Buyers (which
aggregate amount for all Buyers shall be a maximum of 3,500,000 shares of Common
Stock and shall collectively be referred to herein as the “Common Shares”).

C.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:


1.             PURCHASE AND SALE OF COMMON SHARES.


(A)           COMMON SHARES.  SUBJECT TO THE SATISFACTION (OR WAIVER) OF THE
CONDITIONS SET FORTH IN SECTIONS 6 AND 7 BELOW, THE COMPANY SHALL ISSUE AND SELL
TO EACH BUYER, AND EACH BUYER SEVERALLY, BUT NOT JOINTLY, AGREES TO PURCHASE
FROM THE COMPANY ON THE CLOSING DATE (AS DEFINED BELOW), THE NUMBER OF COMMON
SHARES AS IS SET FORTH OPPOSITE SUCH BUYER’S NAME ON THE SCHEDULE OF BUYERS.


(B)           CLOSING.  THE CLOSING (THE “CLOSING”) OF THE PURCHASE OF THE
COMMON SHARES BY THE BUYERS SHALL OCCUR AT THE OFFICES OF HAYNES AND BOONE, LLP,
901 MAIN ST,. SUITE 3100, DALLAS, TEXAS 75202.  THE DATE AND TIME OF THE CLOSING
(THE “CLOSING DATE”) SHALL BE 10:00 A.M., NEW YORK CITY TIME, ON THE DATE AFTER
THE NOTIFICATION OF SATISFACTION (OR WAIVER) OF THE CONDITIONS TO THE CLOSING
SET FORTH IN SECTIONS 6 AND 7 BELOW (OR SUCH OTHER DATE AND TIME AS IS MUTUALLY
AGREED TO BY THE COMPANY AND EACH BUYER).


 


1

--------------------------------------------------------------------------------



 


(C)           PURCHASE PRICE.  THE AGGREGATE PURCHASE PRICE FOR THE COMMON
SHARES TO BE PURCHASED BY EACH BUYER (THE “PURCHASE PRICE”) SHALL BE THE AMOUNT
SET FORTH OPPOSITE SUCH BUYER’S NAME ON THE SCHEDULE OF BUYERS.  EACH BUYER
SHALL PAY $7.15 FOR EACH COMMON SHARE  TO BE PURCHASED BY SUCH BUYER AT THE
CLOSING.


(D)           FORM OF PAYMENT.  ON THE CLOSING DATE, (A) EACH BUYER SHALL PAY
ITS PORTION OF THE PURCHASE PRICE TO THE COMPANY FOR THE COMMON SHARES TO BE
ISSUED AND SOLD TO SUCH BUYER AT THE CLOSING, BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS IN ACCORDANCE WITH THE COMPANY’S WRITTEN WIRE INSTRUCTIONS AND
(B) THE COMPANY SHALL DELIVER TO EACH BUYER ONE OR MORE STOCK CERTIFICATES, FREE
AND CLEAR OF ALL RESTRICTIVE LEGENDS (EXCEPT AS EXPRESSLY PROVIDED IN SECTION
2(H) HEREOF), EVIDENCING THE NUMBER OF COMMON SHARES AS IS SET FORTH OPPOSITE
SUCH BUYER’S NAME ON THE SCHEDULE OF BUYERS, EACH DULY EXECUTED ON BEHALF OF THE
COMPANY AND REGISTERED ON THE TRANSFER BOOKS OF THE COMPANY IN THE NAME OF SUCH
BUYER OR ITS DESIGNEE.


2.             BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer, severally and not jointly, represents and warrants with respect to
only itself that:


(A)           ORGANIZATION; AUTHORITY.  SUCH BUYER IS AN ENTITY DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION WITH THE REQUISITE POWER AND AUTHORITY TO ENTER INTO AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS (AS
DEFINED BELOW) TO WHICH IT IS A PARTY AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND THEREUNDER.


(B)           NO PUBLIC SALE OR DISTRIBUTION.  SUCH BUYER IS ACQUIRING THE
COMMON SHARES FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TOWARDS, OR FOR RESALE IN
CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO
SALES REGISTERED OR EXEMPTED UNDER THE 1933 ACT; PROVIDED, HOWEVER, THAT BY
MAKING THE REPRESENTATIONS HEREIN, SUCH BUYER DOES NOT AGREE TO HOLD ANY OF THE
COMMON SHARES FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO
DISPOSE OF THE COMMON SHARES AT ANY TIME IN ACCORDANCE WITH OR PURSUANT TO A
REGISTRATION STATEMENT OR AN EXEMPTION UNDER THE 1933 ACT.  SUCH BUYER IS
ACQUIRING THE COMMON SHARES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS. 
SUCH BUYER DOES NOT PRESENTLY HAVE ANY AGREEMENT OR UNDERSTANDING, DIRECTLY OR
INDIRECTLY, WITH ANY PERSON TO DISTRIBUTE ANY OF THE COMMON SHARES.


(C)           ACCREDITED INVESTOR STATUS.  SUCH BUYER IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.


(D)           RELIANCE ON EXEMPTIONS.  SUCH BUYER UNDERSTANDS THAT THE COMMON
SHARES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS
AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND SUCH
BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF SUCH BUYER
TO ACQUIRE THE COMMON SHARES.


 


2

--------------------------------------------------------------------------------



 


(E)           INFORMATION.  SUCH BUYER AND ITS ADVISORS, IF ANY, HAVE BEEN
FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS
OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF THE COMMON SHARES
WHICH HAVE BEEN REQUESTED BY SUCH BUYER.  SUCH BUYER AND ITS ADVISORS, IF ANY,
HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY.  NEITHER
SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS CONDUCTED BY SUCH
BUYER OR ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL MODIFY, AMEND OR
AFFECT SUCH BUYER’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN.  SUCH BUYER UNDERSTANDS THAT ITS INVESTMENT IN THE
COMMON SHARES INVOLVES A HIGH DEGREE OF RISK.  SUCH BUYER HAS SOUGHT SUCH
ACCOUNTING, LEGAL AND TAX ADVICE AS IT HAS CONSIDERED NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE COMMON
SHARES.


(F)            NO GOVERNMENTAL REVIEW.  SUCH BUYER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE COMMON SHARES OR
THE FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE COMMON SHARES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE COMMON
SHARES.


(G)           TRANSFER OR RESALE.  SUCH BUYER UNDERSTANDS THAT EXCEPT AS
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT: (I) THE COMMON SHARES HAVE NOT
BEEN AND ARE NOT BEING REGISTERED UNDER THE 1933 ACT OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS (A)
SUBSEQUENTLY REGISTERED THEREUNDER AND SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT, (B) SUCH BUYER SHALL HAVE DELIVERED TO THE COMPANY AN
OPINION OF A LAW FIRM REASONABLY ACCEPTABLE TO THE COMPANY (WITH SCHULTE ROTH &
ZABEL LLP BEING DEEMED ACCEPTABLE), IN A REASONABLY ACCEPTABLE FORM, TO THE
EFFECT THAT SUCH COMMON SHARES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, OR (C)
SUCH BUYER PROVIDES THE COMPANY WITH REASONABLE ASSURANCE THAT SUCH COMMON
SHARES CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 OR RULE 144A
PROMULGATED UNDER THE 1933 ACT, AS AMENDED (OR A SUCCESSOR RULE THERETO)
(COLLECTIVELY, “RULE 144”); (II) ANY SALE OF THE COMMON SHARES MADE IN RELIANCE
ON RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144 AND
FURTHER, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF THE COMMON SHARES UNDER
CIRCUMSTANCES IN WHICH THE SELLER (OR THE INDIVIDUAL, LIMITED LIABILITY COMPANY,
PARTNERSHIP, JOINT VENTURE, CORPORATION, TRUST,  UNINCORPORATED ORGANIZATION AND
GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF (COLLECTIVELY, A “PERSON”)
THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM
IS DEFINED IN THE 1933 ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION
UNDER THE 1933 ACT OR THE RULES AND REGULATIONS OF THE SEC THEREUNDER; AND (III)
NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER THE
COMMON SHARES UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY WITH
THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER.  NOTWITHSTANDING THE
FOREGOING, THE COMMON SHARES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE COMMON SHARES AND SUCH PLEDGE OF
COMMON SHARES SHALL NOT BE DEEMED TO BE A TRANSFER, SALE OR ASSIGNMENT OF THE
COMMON SHARES HEREUNDER, AND NO BUYER EFFECTING A PLEDGE OF COMMON SHARES SHALL
BE REQUIRED TO PROVIDE THE COMPANY WITH ANY NOTICE THEREOF OR OTHERWISE MAKE ANY
DELIVERY TO THE COMPANY PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT (AS DEFINED BELOW), INCLUDING, WITHOUT LIMITATION, THIS SECTION 2(G);
PROVIDED, THAT IN ORDER TO MAKE ANY SALE, TRANSFER OR ASSIGNMENT OF COMMON
SHARES, SUCH


 


3

--------------------------------------------------------------------------------



 


BUYER AND ITS PLEDGEE SHALL MAKE SUCH DISPOSITION IN ACCORDANCE WITH OR PURSUANT
TO A REGISTRATION STATEMENT OR AN EXEMPTION UNDER THE 1933 ACT.


(H)           LEGENDS.  SUCH BUYER UNDERSTANDS THAT CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING THE COMMON SHARES SHALL BEAR, UNTIL SUCH TIME AS THE
RESALE OF THE COMMON SHARES HAVE BEEN REGISTERED UNDER THE 1933 ACT AS
CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, EXCEPT AS SET FORTH BELOW,
ANY LEGEND AS REQUIRED BY THE “BLUE SKY” LAWS OF ANY STATE AND A RESTRICTIVE
LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER ORDER MAY BE
PLACED AGAINST TRANSFER OF SUCH STOCK CERTIFICATES):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF A LAW FIRM
REASONABLY ACCEPTABLE TO THE COMPANY (WITH SCHULTE, ROTH & ZABEL LLP BEING
DEEMED ACCEPTABLE), IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN
OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall, at such
Buyer’s election either  (x) issue a certificate without such legend to the
holder of the Common Shares upon which it is stamped or (y) issue to such holder
by electronic delivery at the applicable balance account at The Depository Trust
Company (“DTC”), if, unless otherwise required by state securities laws, (i)
such Common Shares are registered for resale under the 1933 Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of a law firm reasonably acceptable to the Company (with
Schulte, Roth & Zabel LLP being deemed acceptable), in a reasonably acceptable
form, to the effect that such sale, assignment or transfer of the Common Shares
may be made without registration under the applicable requirements of the 1933
Act and that such legend is no longer required, or (iii) such holder provides
the Company with reasonable assurance that the Common Shares can be sold,
assigned or transferred pursuant to Rule 144(k).


(I)            VALIDITY; ENFORCEMENT.  THIS AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT HAVE BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED
ON BEHALF OF SUCH BUYER AND SHALL CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF SUCH BUYER ENFORCEABLE AGAINST SUCH BUYER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL
PRINCIPLES OF EQUITY OR TO APPLICABLE BANKRUPTCY, INSOLVENCY,


 


4

--------------------------------------------------------------------------------



 


REORGANIZATION, MORATORIUM, LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES.


(J)            NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
BUYER OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND THE
CONSUMMATION BY SUCH BUYER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
WILL NOT (I) RESULT IN A VIOLATION OF THE ORGANIZATIONAL DOCUMENTS OF SUCH BUYER
OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY
AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH SUCH BUYER IS A PARTY, OR (III)
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT  OR DECREE
(INCLUDING FEDERAL AND STATE SECURITIES LAWS) APPLICABLE TO SUCH BUYER, EXCEPT
IN THE CASE OF CLAUSES (II) AND (III) ABOVE, FOR SUCH CONFLICTS, DEFAULTS,
RIGHTS OR VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF SUCH
BUYER TO PERFORM ITS OBLIGATIONS HEREUNDER.


(K)           RESIDENCY.  SUCH BUYER IS A RESIDENT OF THAT JURISDICTION
SPECIFIED BELOW ITS ADDRESS ON THE SCHEDULE OF BUYERS.


(L)            CERTAIN TRADING ACTIVITIES.  OTHER THAN WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREIN, SINCE THE TIME THAT SUCH BUYER WAS FIRST
CONTACTED BY THE COMPANY, ANY OF THE AGENTS OR ANY OTHER PERSON REGARDING THIS
INVESTMENT IN THE COMPANY NEITHER THE BUYER NOR ANY AFFILIATE (AS DEFINED BY
RULE 405 PROMULGATED PURSUANT TO THE 1933 ACT)OF SUCH BUYER WHICH (X) HAD
KNOWLEDGE OF THE TRANSACTIONS CONTEMPLATED HEREBY, (Y) HAS OR SHARES DISCRETION
RELATING TO SUCH BUYER’S INVESTMENTS OR TRADING OR INFORMATION CONCERNING SUCH
BUYER’S INVESTMENTS AND (Z) IS SUBJECT TO SUCH BUYER’S REVIEW OR INPUT
CONCERNING SUCH AFFILIATE’S INVESTMENTS OR TRADING (COLLECTIVELY, “TRADING
AFFILIATES”) HAS DIRECTLY OR INDIRECTLY, NOR HAS ANY PERSON ACTING ON BEHALF OF
OR PURSUANT TO ANY UNDERSTANDING WITH SUCH BUYER OR TRADING AFFILIATE, EFFECTED
OR AGREED TO EFFECT ANY PURCHASE OR SALE OF THE SECURITIES OF THE COMPANY.  SUCH
BUYER HEREBY COVENANTS AND AGREES NOT TO, AND SHALL CAUSE ITS TRADING AFFILIATES
NOT TO, ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY PURCHASE OR SALE OF THE
SECURITIES OF THE COMPANY OR INVOLVING THE COMPANY’S SECURITIES DURING THE
PERIOD FROM THE DATE HEREOF UNTIL SUCH TIME AS (I) THE SECOND PRESS RELEASE IS
MADE AS DESCRIBED IN SECTION 4(G) HEREOF OR (II) THIS AGREEMENT IS TERMINATED IN
FULL PURSUANT TO SECTION 8 HEREOF.


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that:


(A)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND ITS
“SUBSIDIARIES” (WHICH FOR PURPOSES OF THIS AGREEMENT MEANS ANY JOINT VENTURE OR
ANY ENTITY IN WHICH THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS CAPITAL STOCK OR
HOLDS AN EQUITY OR SIMILAR INTEREST) ARE ENTITIES DULY ORGANIZED AND VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH THEY
ARE FORMED, AND HAVE THE REQUISITE POWER AND AUTHORIZATION TO OWN THEIR
PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW BEING CONDUCTED.  EACH OF THE
COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS A FOREIGN ENTITY TO DO
BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION IN WHICH ITS OWNERSHIP OF
PROPERTY OR THE NATURE OF THE BUSINESS


 


5

--------------------------------------------------------------------------------



 


CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT
THE FAILURE TO BE SO QUALIFIED OR BE IN GOOD STANDING WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  AS USED IN THIS AGREEMENT,
“MATERIAL ADVERSE EFFECT” MEANS ANY MATERIAL ADVERSE EFFECT ON THE BUSINESS,
PROPERTIES, ASSETS, OPERATIONS, RESULTS OF OPERATIONS OR CONDITION (FINANCIAL OR
OTHERWISE) OF THE COMPANY, ITS SUBSIDIARIES, INDIVIDUALLY OR TAKEN AS A WHOLE,
OR ON THE TRANSACTIONS CONTEMPLATED HEREBY OR IN THE OTHER TRANSACTION DOCUMENTS
OR BY THE AGREEMENTS AND INSTRUMENTS TO BE ENTERED INTO IN CONNECTION HEREWITH
OR THEREWITH, OR ON THE AUTHORITY OR ABILITY OF THE COMPANY TO PERFORM ITS
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS (AS DEFINED BELOW).  THE COMPANY HAS
NO SUBSIDIARIES EXCEPT AS SET FORTH ON SCHEDULE 3(A).


(B)           AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE COMPANY HAS THE
REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE IRREVOCABLE TRANSFER
AGENT INSTRUCTIONS (AS DEFINED IN SECTION 5(B)) AND EACH OF THE OTHER AGREEMENTS
ENTERED INTO BY THE PARTIES HERETO IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY, THE “TRANSACTION DOCUMENTS”) AND
TO ISSUE THE COMMON SHARES IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF.  THE
EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE COMMON SHARES, HAVE BEEN DULY
AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND (OTHER THAN THE FILING WITH
THE SEC OF A FORM D AND ONE OR MORE REGISTRATION STATEMENTS IN ACCORDANCE WITH
THE REQUIREMENTS OF THE REGISTRATION RIGHTS AGREEMENT AND ANY OTHER FILINGS AS
MAY BE REQUIRED BY ANY STATE SECURITIES AGENCIES OR BY THE PRINCIPLE MARKET (AS
DEFINED BELOW)) NO FURTHER FILING, CONSENT, OR AUTHORIZATION IS REQUIRED BY THE
COMPANY, ITS BOARD OF DIRECTORS OR ITS STOCKHOLDERS.  THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS OF EVEN DATE HEREWITH HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE COMPANY, AND CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL
PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE
ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND REMEDIES.


(C)           ISSUANCE OF COMMON SHARES THE ISSUANCE OF THE COMMON SHARES IS
DULY AUTHORIZED AND UPON ISSUANCE IN ACCORDANCE WITH THE TERMS OF THE
TRANSACTION DOCUMENTS, THE COMMON SHARES SHALL BE VALIDLY ISSUED AND FREE FROM
ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE THEREOF AND ANY AND ALL
ENCUMBRANCES AND RESTRICTIONS (OTHER THAN THOSE CREATED BY THE BUYERS), EXCEPT
FOR RESTRICTIONS ON TRANSFER SET FORTH IN THE TRANSACTION DOCUMENTS OR IMPOSED
BY APPLICABLE SECURITIES LAWS.  SUBJECT TO THE REPRESENTATIONS AND WARRANTIES OF
THE BUYERS IN THIS AGREEMENT, THE OFFER AND ISSUANCE BY THE COMPANY OF THE
COMMON SHARES IS EXEMPT FROM REGISTRATION UNDER THE 1933 ACT.


(D)           NO CONFLICTS.  EXCEPT AS SET FORTH ON SCHEDULE 3(D), THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY
AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY (INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE COMMON SHARES) WILL
NOT (I) RESULT IN A VIOLATION OF THE CERTIFICATE OF INCORPORATION (AS DEFINED IN
SECTION 3(Q)) OF THE COMPANY OR


 


6

--------------------------------------------------------------------------------



 


ANY CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION, ANY CERTIFICATE OF
DESIGNATIONS OR OTHER CONSTITUENT DOCUMENT OF ANY OF ITS SUBSIDIARIES, ANY
CAPITAL STOCK OF THE COMPANY OR BYLAWS (AS DEFINED IN SECTION 3(Q)) CERTIFICATES
OF DESIGNATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BYLAWS OR (II)
CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE
OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY AGREEMENT,
INDENTURE OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A
PARTY, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS
AND THE RULES AND REGULATIONS OF THE AMERICAN STOCK EXCHANGE (THE “PRINCIPAL
MARKET”) APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR
AFFECTED, WHICH WITH REGARD TO SUBSECTIONS (II) AND (III) WOULD REASONABLY BE
EXPECTED TO CAUSE A MATERIAL ADVERSE EFFECT.


(E)           CONSENTS.  EXCEPT AS SET FORTH ON SCHEDULE 3(E), NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS REQUIRED TO OBTAIN ANY CONSENT,
AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT,
GOVERNMENTAL AGENCY OR ANY REGULATORY OR SELF-REGULATORY AGENCY OR ANY OTHER
PERSON IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS
UNDER OR CONTEMPLATED BY THE TRANSACTION DOCUMENTS, IN EACH CASE IN ACCORDANCE
WITH THE TERMS HEREOF OR THEREOF.  ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS
AND REGISTRATIONS WHICH THE COMPANY IS REQUIRED TO OBTAIN PURSUANT TO THE
PRECEDING SENTENCE WILL BE OBTAINED OR EFFECTED ON OR PRIOR TO THE CLOSING DATE,
AND THE COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR CIRCUMSTANCES
WHICH MIGHT PREVENT THE COMPANY FROM OBTAINING OR EFFECTING ANY OF THE
REGISTRATION, APPLICATION OR FILINGS PURSUANT TO THE PRECEDING SENTENCE.  THE
COMPANY IS NOT IN VIOLATION OF THE REQUIREMENTS OF THE PRINCIPAL MARKET AND HAS
NO KNOWLEDGE OF ANY FACTS WHICH WOULD REASONABLY LEAD TO DELISTING OR SUSPENSION
OF THE COMMON STOCK IN THE FORESEEABLE FUTURE.


(F)            ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF COMMON SHARES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT EACH BUYER IS ACTING SOLELY IN THE CAPACITY
OF ARM’S LENGTH PURCHASER WITH RESPECT TO THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND EXCEPT AS SET FORTH ON SCHEDULE
3(F), THAT NO BUYER IS (I) AN OFFICER OR DIRECTOR OF THE COMPANY, (II) AN
“AFFILIATE” OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (AS DEFINED IN RULE 144)
OR (III) TO THE KNOWLEDGE OF THE COMPANY, A “BENEFICIAL OWNER” OF MORE THAN 10%
OF THE SHARES OF COMMON STOCK (AS DEFINED FOR PURPOSES OF RULE 13D-3 OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”)).  THE COMPANY
FURTHER ACKNOWLEDGES THAT NO BUYER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (OR IN ANY SIMILAR CAPACITY) WITH
RESPECT TO THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, AND ANY ADVICE GIVEN BY A BUYER OR ANY OF ITS REPRESENTATIVES OR
AGENTS IN CONNECTION WITH THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY IS MERELY INCIDENTAL TO SUCH BUYER’S PURCHASE OF
THE COMMON SHARES.  THE COMPANY FURTHER REPRESENTS TO EACH BUYER THAT THE
COMPANY’S DECISION TO ENTER INTO THE TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY
ON THE INDEPENDENT EVALUATION BY THE COMPANY AND ITS REPRESENTATIVES.


(G)           NO GENERAL SOLICITATION; PLACEMENT AGENT’S FEES.  NEITHER THE
COMPANY, NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES, NOR ANY PERSON ACTING ON ITS
OR THEIR BEHALF,


 


7

--------------------------------------------------------------------------------



 


HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN
THE MEANING OF REGULATION D) IN CONNECTION WITH THE OFFER OR SALE OF THE COMMON
SHARES.  THE COMPANY SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY PLACEMENT
AGENT’S FEES, FINANCIAL ADVISORY FEES, OR BROKERS’ COMMISSIONS (OTHER THAN FOR
PERSONS ENGAGED BY ANY BUYER OR ITS INVESTMENT ADVISOR) RELATING TO OR ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY SHALL PAY, AND HOLD
EACH BUYER HARMLESS AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING, WITHOUT
LIMITATION, ATTORNEY’S FEES AND OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION
WITH ANY SUCH CLAIM.  THE COMPANY ACKNOWLEDGES THAT IT HAS ENGAGED COKER &
PALMER, INC., C.K COOPER & COMPANY AND LADENBURG THALMANN & CO., INC. AS
PLACEMENT AGENTS (COLLECTIVELY, THE “AGENT”) IN CONNECTION WITH THE SALE OF THE
COMMON SHARES.  OTHER THAN THE AGENT, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ENGAGED ANY PLACEMENT AGENT OR OTHER AGENT IN CONNECTION WITH
THE SALE OF THE COMMON SHARES.


(H)           NO INTEGRATED OFFERING.  NONE OF THE COMPANY, ITS SUBSIDIARIES,
ANY OF THEIR AFFILIATES, AND ANY PERSON ACTING ON THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF ANY OF
THE COMMON SHARES UNDER THE 1933 ACT OR CAUSE THIS OFFERING OF THE COMMON SHARES
TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE 1933
ACT OR ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT
LIMITATION, UNDER THE RULES AND REGULATIONS OF ANY EXCHANGE OR AUTOMATED
QUOTATION SYSTEM ON WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR
DESIGNATED.  NONE OF THE COMPANY, ITS SUBSIDIARIES, THEIR AFFILIATES AND ANY
PERSON ACTING ON THEIR BEHALF WILL TAKE ANY ACTION OR STEPS REFERRED TO IN THE
PRECEDING SENTENCE THAT WOULD REQUIRE REGISTRATION OF ANY OF THE COMMON SHARES
UNDER THE 1933 ACT OR CAUSE THE OFFERING OF THE COMMON SHARES TO BE INTEGRATED
WITH OTHER OFFERINGS.


(I)            APPLICATION OF TAKEOVER PROTECTIONS; RIGHTS AGREEMENT.  THE
COMPANY AND ITS BOARD OF DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN
ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS
COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT)
OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE CERTIFICATE OF INCORPORATION
OR ANY CERTIFICATES OF DESIGNATIONS OR THE LAWS OF THE JURISDICTION OF ITS
FORMATION OR INCORPORATION WHICH IS OR COULD BECOME APPLICABLE TO ANY BUYER AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE COMPANY’S ISSUANCE OF THE COMMON SHARES AND ANY BUYER’S
OWNERSHIP OF THE COMMON SHARES.  THE COMPANY HAS NOT ADOPTED A STOCKHOLDER
RIGHTS PLAN OR SIMILAR ARRANGEMENT RELATING TO ACCUMULATIONS OF BENEFICIAL
OWNERSHIP OF COMMON STOCK OR A CHANGE IN CONTROL OF THE COMPANY.


(J)     SEC DOCUMENTS; FINANCIAL STATEMENTS.  DURING THE TWO (2) YEARS PRIOR TO
THE DATE HEREOF, THE COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS
AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT TO THE
REPORTING REQUIREMENTS OF THE 1934 ACT (ALL OF THE FOREGOING FILED PRIOR TO THE
DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS, NOTES
AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN BEING
HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”).  THE COMPANY HAS DELIVERED TO
THE BUYERS OR THEIR RESPECTIVE REPRESENTATIVES TRUE, CORRECT AND COMPLETE COPIES
OF EACH OF THE SEC DOCUMENTS NOT AVAILABLE ON THE EDGAR SYSTEM THAT HAVE BEEN
REQUESTED BY EACH BUYER.  AS OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS
COMPLIED IN ALL MATERIAL


 


8

--------------------------------------------------------------------------------



 


RESPECTS WITH THE REQUIREMENTS OF THE 1934 ACT AND THE RULES AND REGULATIONS OF
THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE
SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC, CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  AS OF
THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE
SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO AS IN EFFECT AS OF THE TIME OF FILING.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY
BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR
(II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  NO OTHER INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO
THE BUYERS WHICH IS NOT INCLUDED IN THE SEC DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, INFORMATION REFERRED TO IN SECTION 2(E) OF THIS AGREEMENT, CONTAINS
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCE UNDER WHICH THEY ARE OR WERE MADE, NOT MISLEADING.  THE COMPANY IS
ELIGIBLE TO USE FORM S-3 TO REGISTER THE REGISTRABLE SECURITIES (AS SUCH TERM IS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) FOR RESALE BY THE BUYERS AS
CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, ACCORDING TO THE ELIGIBILITY
REQUIREMENTS FOR THE USE OF FORM S-3 IN TRANSACTIONS INVOLVING SECONDARY
OFFERINGS AS SET FORTH IN GENERAL INSTRUCTIONS I.A AND II.B.3 OF FORM S-3.


(K)    ABSENCE OF CERTAIN CHANGES.  EXCEPT AS DISCLOSED IN SCHEDULE 3(K), SINCE
JUNE 30, 2007, NOTHING HAS OCCURRED THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
TAKEN ANY STEPS TO SEEK PROTECTION PURSUANT TO ANY BANKRUPTCY LAW NOR DOES THE
COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE THAT ITS CREDITORS INTEND TO
INITIATE INVOLUNTARY BANKRUPTCY PROCEEDINGS OR ANY ACTUAL KNOWLEDGE OF ANY FACT
WHICH WOULD REASONABLY LEAD A CREDITOR TO DO SO.  THE COMPANY AND ITS
SUBSIDIARIES, INDIVIDUALLY AND ON A CONSOLIDATED BASIS, ARE NOT AS OF THE DATE
HEREOF, AND AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY TO OCCUR
AT THE CLOSING WILL NOT, BE INSOLVENT (AS DEFINED BELOW).  FOR PURPOSES OF THIS
SECTION 3(K), “INSOLVENT” MEANS, WITH RESPECT TO ANY PERSON (AS DEFINED IN
SECTION 3(S)) (I) THE PRESENT FAIR SALEABLE VALUE OF SUCH PERSON’S ASSETS IS
LESS THAN THE AMOUNT REQUIRED TO PAY SUCH PERSON’S TOTAL INDEBTEDNESS (AS
DEFINED IN SECTION 3(S)), (II) SUCH PERSON IS UNABLE TO PAY ITS DEBTS AND
LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED, (III) SUCH PERSON INTENDS TO INCUR OR
BELIEVES THAT IT WILL INCUR DEBTS THAT WOULD BE BEYOND ITS ABILITY TO PAY AS
SUCH DEBTS MATURE OR (IV) SUCH PERSON HAS UNREASONABLY SMALL CAPITAL WITH WHICH
TO CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED
AND IS PROPOSED TO BE CONDUCTED.


(L)     NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES.  NO
EVENT, LIABILITY, DEVELOPMENT OR CIRCUMSTANCE HAS OCCURRED OR EXISTS, OR IS
CONTEMPLATED TO OCCUR WITH RESPECT TO THE COMPANY, ITS SUBSIDIARIES OR THEIR
RESPECTIVE BUSINESS, PROPERTIES,


 


9

--------------------------------------------------------------------------------



 


PROSPECTS, OPERATIONS OR FINANCIAL CONDITION, THAT WOULD BE REQUIRED TO BE
DISCLOSED BY THE COMPANY UNDER APPLICABLE SECURITIES LAWS ON A REGISTRATION
STATEMENT ON FORM S-1 FILED WITH THE SEC RELATING TO AN ISSUANCE AND SALE BY THE
COMPANY OF ITS COMMON STOCK AND WHICH HAS NOT BEEN PUBLICLY ANNOUNCED.


(M)   CONDUCT OF BUSINESS; REGULATORY PERMITS.  NEITHER THE COMPANY NOR ITS
SUBSIDIARIES IS IN VIOLATION OF ANY TERM OF OR IN DEFAULT UNDER ITS CERTIFICATE
OF INCORPORATION. ANY CERTIFICATE OF DESIGNATION, PREFERENCES OR RIGHTS OF ANY
OUTSTANDING SERIES OF PREFERRED STOCK OF THE COMPANY OR BYLAWS OR THEIR
ORGANIZATIONAL CHARTER OR CERTIFICATE OF INCORPORATION OR BYLAWS, RESPECTIVELY. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY JUDGMENT,
DECREE OR ORDER OR ANY STATUTE, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE
COMPANY OR ITS SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
WILL CONDUCT ITS BUSINESS IN VIOLATION OF ANY OF THE FOREGOING, EXCEPT IN ALL
CASES FOR POSSIBLE VIOLATIONS WHICH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE COMPANY IS NOT IN VIOLATION OF ANY OF THE
RULES, REGULATIONS OR REQUIREMENTS OF THE PRINCIPAL MARKET AND HAS NO KNOWLEDGE
OF ANY FACTS OR CIRCUMSTANCES THAT WOULD REASONABLY LEAD TO DELISTING OR
SUSPENSION OF THE COMMON STOCK BY THE PRINCIPAL MARKET IN THE FORESEEABLE
FUTURE.  SINCE MAY 5, 2005, (I) THE COMMON STOCK HAS BEEN DESIGNATED FOR
QUOTATION ON THE PRINCIPAL MARKET, (II) TRADING IN THE COMMON STOCK HAS NOT BEEN
SUSPENDED BY THE SEC OR THE PRINCIPAL MARKET AND (III) THE COMPANY HAS RECEIVED
NO COMMUNICATION, WRITTEN OR ORAL, FROM THE SEC OR THE PRINCIPAL MARKET
REGARDING THE SUSPENSION OR DELISTING OF THE COMMON STOCK FROM THE PRINCIPAL
MARKET.  THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES,
AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE REGULATORY AUTHORITIES
NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT WHERE THE FAILURE TO
POSSESS SUCH CERTIFICATES, AUTHORIZATIONS OR PERMITS WOULD NOT HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND NEITHER THE
COMPANY NOR ANY SUCH SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING
TO THE REVOCATION OR MODIFICATION OF ANY SUCH CERTIFICATE, AUTHORIZATION OR
PERMIT.


(N)    FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES NOR ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ACTING
ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS, IN THE COURSE OF ITS
ACTIONS FOR, OR ON BEHALF OF, THE COMPANY OR ANY OF ITS SUBSIDIARIES (I) USED
ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR
INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN VIOLATION OF ANY
PROVISION OF THE U.S. FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED; OR (IV)
MADE ANY UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER
UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE.


(O)    SARBANES-OXLEY ACT.  THE COMPANY IS IN COMPLIANCE WITH ANY AND ALL
APPLICABLE REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 THAT ARE EFFECTIVE AS
OF THE DATE HEREOF, AND ANY AND ALL APPLICABLE RULES AND REGULATIONS PROMULGATED
BY THE SEC THEREUNDER THAT ARE EFFECTIVE AS OF THE DATE HEREOF.


(P)    TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET FORTH IN THE SEC DOCUMENTS
FILED AT LEAST TEN (10) DAYS PRIOR TO THE DATE HEREOF OR AS DISCLOSED ON
SCHEDULE 3(P), NONE OF


 


10

--------------------------------------------------------------------------------



 


THE OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES (OTHER THAN FOR ORDINARY COURSE SERVICES AS EMPLOYEES, OFFICERS OR
DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR
THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL
PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY SUCH
OFFICER, DIRECTOR OR EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN WHICH ANY
SUCH OFFICER, DIRECTOR, OR EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN OFFICER,
DIRECTOR, TRUSTEE OR PARTNER.


(Q)    EQUITY CAPITALIZATION.  AS OF THE DATE HEREOF, THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY CONSISTS OF (I) 100,000,000 SHARES OF COMMON STOCK, OF
WHICH AS OF THE DATE HEREOF, 33,482,217 ARE ISSUED AND OUTSTANDING AND
12,402,722 SHARES ARE RESERVED FOR ISSUANCE PURSUANT TO SECURITIES EXERCISABLE
OR EXCHANGEABLE FOR, OR CONVERTIBLE INTO, SHARES OF COMMON STOCK AND (II)
5,000,000 SHARES OF PREFERRED STOCK OF WHICH, AS OF THE DATE HEREOF, 47,116 ARE
DESIGNATED AS SERIES D CONVERTIBLE PREFERRED STOCK AND ARE ISSUED AND
OUTSTANDING.  ALL OF SUCH OUTSTANDING SHARES HAVE BEEN, OR UPON ISSUANCE WILL
BE, VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.  EXCEPT AS DISCLOSED IN
THE SEC DOCUMENTS OR ON SCHEDULE 3(Q): (I) NONE OF THE COMPANY’S CAPITAL STOCK
IS SUBJECT TO PREEMPTIVE RIGHTS OR ANY OTHER SIMILAR RIGHTS OR ANY LIENS OR
ENCUMBRANCES SUFFERED OR PERMITTED BY THE COMPANY; (II) THERE ARE NO OUTSTANDING
OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY
CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO, OR
EXERCISABLE OR EXCHANGEABLE FOR, ANY CAPITAL STOCK OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME BOUND TO ISSUE
ADDITIONAL CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OPTIONS,
WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER
WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO, OR EXERCISABLE
OR EXCHANGEABLE FOR, ANY CAPITAL STOCK OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; (III) THERE ARE NO OUTSTANDING DEBT SECURITIES, NOTES, CREDIT
AGREEMENTS, CREDIT FACILITIES OR OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS
EVIDENCING INDEBTEDNESS (AS DEFINED IN SECTION 3(S)) OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY
BECOME BOUND; (IV) THERE ARE NO FINANCING STATEMENTS SECURING OBLIGATIONS IN ANY
MATERIAL AMOUNTS, EITHER SINGLY OR IN THE AGGREGATE, FILED IN CONNECTION WITH
THE COMPANY OR ANY OF ITS SUBSIDIARIES; (V) THERE ARE NO AGREEMENTS OR
ARRANGEMENTS UNDER WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OBLIGATED TO
REGISTER THE SALE OF ANY OF THEIR SECURITIES UNDER THE 1933 ACT THAT ARE NOT
CURRENTLY REGISTERED (EXCEPT PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT);
(VI) THERE ARE NO OUTSTANDING SECURITIES OR INSTRUMENTS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES WHICH CONTAIN ANY REDEMPTION OR SIMILAR PROVISIONS, AND THERE
ARE NO CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME BOUND TO REDEEM A SECURITY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (VII) THERE ARE NO SECURITIES OR
INSTRUMENTS CONTAINING ANTI-DILUTION OR SIMILAR PROVISIONS THAT WILL BE
TRIGGERED BY THE ISSUANCE OF THE COMMON SHARES; (VIII) THE COMPANY DOES NOT HAVE
ANY STOCK APPRECIATION RIGHTS OR “PHANTOM STOCK” PLANS OR AGREEMENTS OR ANY
SIMILAR PLAN OR AGREEMENT; AND (IX) THE COMPANY AND ITS SUBSIDIARIES HAVE NO
LIABILITIES OR OBLIGATIONS REQUIRED TO BE DISCLOSED IN THE SEC DOCUMENTS BUT NOT
SO DISCLOSED IN THE SEC DOCUMENTS, OTHER THAN THOSE INCURRED IN THE ORDINARY
COURSE OF THE COMPANY’S OR ITS SUBSIDIARIES’ RESPECTIVE BUSINESSES.  THE COMPANY
HAS FURNISHED TO THE BUYERS TRUE, CORRECT AND COMPLETE COPIES OF THE COMPANY’S
CERTIFICATE OF INCORPORATION, AS AMENDED AND AS IN


 


11

--------------------------------------------------------------------------------



 


EFFECT ON THE DATE HEREOF (THE “CERTIFICATE OF INCORPORATION”), AND THE
COMPANY’S BYLAWS, AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF (THE “BYLAWS”),
AND THE TERMS OF ALL SECURITIES CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE
FOR, SHARES OF COMMON STOCK AND THE MATERIAL RIGHTS OF THE HOLDERS THEREOF IN
RESPECT THERETO.


(R)     [RESERVED]


(S)    INDEBTEDNESS AND OTHER CONTRACTS.  EXCEPT AS SET FORTH THE SEC DOCUMENTS,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (I) HAS ANY OUTSTANDING
INDEBTEDNESS (AS DEFINED BELOW), (II) IS A PARTY TO ANY CONTRACT, AGREEMENT OR
INSTRUMENT, THE VIOLATION OF WHICH, OR DEFAULT UNDER WHICH, BY THE OTHER
PARTY(IES) TO SUCH CONTRACT, AGREEMENT OR INSTRUMENT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (III) IS IN MATERIAL VIOLATION
OF ANY TERM OF OR IN MATERIAL DEFAULT UNDER ANY MATERIAL CONTRACT, AGREEMENT OR
INSTRUMENT RELATING TO ANY INDEBTEDNESS, OR (IV) IS A PARTY TO ANY CONTRACT,
AGREEMENT OR INSTRUMENT RELATING TO ANY INDEBTEDNESS, THE PERFORMANCE OF WHICH,
IN THE JUDGMENT OF THE COMPANY’S OFFICERS, HAS OR IS EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  FOR PURPOSES OF THIS AGREEMENT:  (X) “INDEBTEDNESS” OF ANY
PERSON MEANS, WITHOUT DUPLICATION (A) ALL INDEBTEDNESS FOR BORROWED MONEY, (B)
ALL OBLIGATIONS ISSUED, UNDERTAKEN OR ASSUMED AS THE DEFERRED PURCHASE PRICE OF
PROPERTY OR SERVICES (INCLUDING, WITHOUT LIMITATION, “CAPITAL LEASES” IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES) (OTHER THAN TRADE
PAYABLES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS), (C) ALL REIMBURSEMENT
OR PAYMENT OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT, SURETY BONDS AND OTHER
SIMILAR INSTRUMENTS, (D) ALL OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES
OR SIMILAR INSTRUMENTS, INCLUDING OBLIGATIONS SO EVIDENCED INCURRED IN
CONNECTION WITH THE ACQUISITION OF PROPERTY, ASSETS OR BUSINESSES, (E) ALL
INDEBTEDNESS CREATED OR ARISING UNDER ANY CONDITIONAL SALE OR OTHER TITLE
RETENTION AGREEMENT, OR INCURRED AS FINANCING, IN EITHER CASE WITH RESPECT TO
ANY PROPERTY OR ASSETS ACQUIRED WITH THE PROCEEDS OF SUCH INDEBTEDNESS (EVEN
THOUGH THE RIGHTS AND REMEDIES OF THE SELLER OR BANK UNDER SUCH AGREEMENT IN THE
EVENT OF DEFAULT ARE LIMITED TO REPOSSESSION OR SALE OF SUCH PROPERTY), (F) ALL
MONETARY OBLIGATIONS UNDER ANY LEASING OR SIMILAR ARRANGEMENT WHICH, IN
CONNECTION WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED
FOR THE PERIODS COVERED THEREBY, IS CLASSIFIED AS A CAPITAL LEASE, (G) ALL
INDEBTEDNESS REFERRED TO IN CLAUSES (A) THROUGH (F) ABOVE SECURED BY (OR FOR
WHICH THE HOLDER OF SUCH INDEBTEDNESS HAS AN EXISTING RIGHT, CONTINGENT OR
OTHERWISE, TO BE SECURED BY) ANY MORTGAGE, LIEN, PLEDGE, CHARGE, SECURITY
INTEREST OR OTHER ENCUMBRANCE UPON OR IN ANY PROPERTY OR ASSETS (INCLUDING
ACCOUNTS AND CONTRACT RIGHTS) OWNED BY ANY PERSON, EVEN THOUGH THE PERSON WHICH
OWNS SUCH ASSETS OR PROPERTY HAS NOT ASSUMED OR BECOME LIABLE FOR THE PAYMENT OF
SUCH INDEBTEDNESS, AND (H) ALL CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS
OR OBLIGATIONS OF OTHERS OF THE KINDS REFERRED TO IN CLAUSES (A) THROUGH (G)
ABOVE; (Y) “CONTINGENT OBLIGATION” MEANS, AS TO ANY PERSON, ANY DIRECT OR
INDIRECT LIABILITY, CONTINGENT OR OTHERWISE, OF THAT PERSON WITH RESPECT TO ANY
INDEBTEDNESS, LEASE, DIVIDEND OR OTHER OBLIGATION OF ANOTHER PERSON IF THE
PRIMARY PURPOSE OR INTENT OF THE PERSON INCURRING SUCH LIABILITY, OR THE PRIMARY
EFFECT THEREOF, IS TO PROVIDE ASSURANCE TO THE OBLIGEE OF SUCH LIABILITY THAT
SUCH LIABILITY WILL BE PAID OR DISCHARGED, OR THAT ANY AGREEMENTS RELATING
THERETO WILL BE COMPLIED WITH, OR THAT THE HOLDERS OF SUCH LIABILITY WILL BE
PROTECTED (IN WHOLE OR IN PART) AGAINST LOSS WITH RESPECT THERETO; AND (Z)
“PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A PARTNERSHIP, A
JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION AND A
GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.

 

 

12

--------------------------------------------------------------------------------



 


(T)     ABSENCE OF LITIGATION.  EXCEPT AS SET FORTH IN SCHEDULE 3(T), THERE IS
NO ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BY THE PRINCIPAL
MARKET, ANY COURT, PUBLIC BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION
OR BODY PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR
AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES, THE COMMON STOCK OR ANY OF THE
COMPANY’S SUBSIDIARIES OR ANY OF THE COMPANY’S OR ITS SUBSIDIARIES’ OFFICERS OR
DIRECTORS, WHETHER OF A CIVIL OR CRIMINAL NATURE OR OTHERWISE.


(U)    INSURANCE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND
CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE
ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY
INSURANCE COVERAGE SOUGHT OR APPLIED FOR AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS AT A COST THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


(V)    EMPLOYEE RELATIONS.  (I)  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS A PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT OR EMPLOYS ANY MEMBER OF A
UNION.  THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR
EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES (AS DEFINED IN RULE 501(F) OF THE 1933 ACT) HAS NOTIFIED THE
COMPANY OR ANY SUCH SUBSIDIARY THAT SUCH OFFICER INTENDS TO LEAVE THE COMPANY OR
ANY SUCH SUBSIDIARY OR OTHERWISE TERMINATE SUCH OFFICER’S EMPLOYMENT WITH THE
COMPANY OR ANY SUCH SUBSIDIARY.  NO EXECUTIVE OFFICER OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES IS, OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY MATERIAL TERM
OF ANY EMPLOYMENT CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY
INFORMATION AGREEMENT, NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR
AGREEMENT OR ANY RESTRICTIVE COVENANT, AND THE CONTINUED EMPLOYMENT OF EACH SUCH
EXECUTIVE OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY
LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS.


(II)           THE COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL
FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS RESPECTING LABOR,
EMPLOYMENT AND EMPLOYMENT PRACTICES AND BENEFITS, TERMS AND CONDITIONS OF
EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE FAILURE TO BE IN COMPLIANCE WOULD
NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


(W)   TITLE.  EXCEPT AS SET FORTH ON SCHEDULE 3(W), THE COMPANY AND ITS
SUBSIDIARIES HAVE (I) GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL
PROPERTY OTHER THAN OIL AND GAS INTERESTS, IF ANY, (II) GOOD AND INDEFEASIBLE
TITLE TO ITS OIL AND GAS INTERESTS AND (III) GOOD AND MARKETABLE TITLE TO ALL
PERSONAL PROPERTY OWNED BY THEM WHICH IS MATERIAL TO THE BUSINESS OF THE COMPANY
AND ITS SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND
DEFECTS EXCEPT SUCH AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY OR
INTERESTS AND DO NOT INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH
PROPERTY OR INTERESTS BY THE COMPANY AND ANY OF ITS SUBSIDIARIES.   ANY REAL
PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES
WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT INTERFERE


 


13

--------------------------------------------------------------------------------



 


WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY AND BUILDINGS BY THE
COMPANY AND ITS SUBSIDIARIES.


(X)    INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY AND ITS SUBSIDIARIES OWN OR
POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL TRADEMARKS, TRADE NAMES, SERVICE
MARKS, SERVICE MARK REGISTRATIONS, SERVICE NAMES, PATENTS, PATENT RIGHTS,
COPYRIGHTS, INVENTIONS, LICENSES, APPROVALS, GOVERNMENTAL AUTHORIZATIONS,
ORIGINAL WORKS OF AUTHORSHIP, TRADE SECRETS AND OTHER INTELLECTUAL PROPERTY
RIGHTS AND ALL APPLICATIONS RELATED THERETO (“INTELLECTUAL PROPERTY RIGHTS”)
NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES AS NOW CONDUCTED EXCEPT WHERE
THE FAILURE TO SO OWN OR POSSESS WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NONE OF THE COMPANY’S OR ITS SUBSIDIARIES’
INTELLECTUAL PROPERTY RIGHTS HAVE EXPIRED, TERMINATED OR BEEN ABANDONED, OR ARE
EXPECTED TO EXPIRE, TERMINATE OR BE ABANDONED, WITHIN THREE YEARS FROM THE DATE
OF THIS AGREEMENT.  THE COMPANY DOES NOT HAVE ANY KNOWLEDGE OF ANY INFRINGEMENT
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF INTELLECTUAL PROPERTY RIGHTS OF
OTHERS.  THERE IS NO CLAIM, ACTION OR PROCEEDING BEING MADE OR BROUGHT, OR TO
THE KNOWLEDGE OF THE COMPANY, BEING THREATENED, AGAINST THE COMPANY OR ANY OF
ITS SUBSIDIARIES REGARDING ITS INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY IS
UNAWARE OF ANY FACTS OR CIRCUMSTANCES WHICH MIGHT GIVE RISE TO ANY OF THE
FOREGOING INFRINGEMENTS OR CLAIMS, ACTIONS OR PROCEEDINGS.  THE COMPANY AND ITS
SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY MEASURES TO PROTECT THE SECRECY,
CONFIDENTIALITY AND VALUE OF ALL OF THEIR INTELLECTUAL PROPERTY RIGHTS.


(Y)    ENVIRONMENTAL LAWS.  THE COMPANY AND ITS SUBSIDIARIES (I) ARE IN
COMPLIANCE WITH ANY AND ALL ENVIRONMENTAL LAWS (AS HEREINAFTER DEFINED), (II)
HAVE RECEIVED ALL PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER
APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE BUSINESSES AND (III)
ARE IN COMPLIANCE WITH ALL TERMS AND CONDITIONS OF ANY SUCH PERMIT, LICENSE OR
APPROVAL WHERE, IN EACH OF THE FOREGOING CLAUSES (I), (II) AND (III), THE
FAILURE TO SO COMPLY COULD BE REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE TERM “ENVIRONMENTAL LAWS” MEANS
ALL FEDERAL, STATE, LOCAL OR FOREIGN LAWS RELATING TO POLLUTION OR PROTECTION OF
HUMAN HEALTH OR THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, AMBIENT AIR,
SURFACE WATER, GROUNDWATER, LAND SURFACE OR SUBSURFACE STRATA), INCLUDING,
WITHOUT LIMITATION, LAWS RELATING TO EMISSIONS, DISCHARGES, RELEASES OR
THREATENED RELEASES OF CHEMICALS, POLLUTANTS, CONTAMINANTS, OR TOXIC OR
HAZARDOUS SUBSTANCES OR WASTES (COLLECTIVELY, “HAZARDOUS MATERIALS”) INTO THE
ENVIRONMENT, OR OTHERWISE RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION,
USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS MATERIALS,
AS WELL AS ALL AUTHORIZATIONS, CODES, DECREES, DEMANDS OR DEMAND LETTERS,
INJUNCTIONS, JUDGMENTS, LICENSES, NOTICES OR NOTICE LETTERS, ORDERS, PERMITS,
PLANS OR REGULATIONS ISSUED, ENTERED, PROMULGATED OR APPROVED THEREUNDER.


(Z)    TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) HAS MADE OR
FILED ALL FOREIGN, FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS
AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT, (II) HAS
PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL
IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND
DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH AND (III) HAS SET ASIDE
ON ITS BOOKS PROVISION REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR
PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS
APPLY.  THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY
THE TAXING AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW
OF NO BASIS FOR ANY SUCH CLAIM.


 


14

--------------------------------------------------------------------------------



 


(AA)  INTERNAL ACCOUNTING AND DISCLOSURE CONTROLS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET
AND LIABILITY ACCOUNTABILITY, (III) ACCESS TO ASSETS OR INCURRENCE OF
LIABILITIES IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS AND
LIABILITIES IS COMPARED WITH THE EXISTING ASSETS AND LIABILITIES AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCE.  THE
COMPANY MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS SUCH TERM IS DEFINED IN
RULE 13A-14 UNDER THE 1934 ACT) THAT ARE EFFECTIVE IN ENSURING THAT INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES OR SUBMITS
UNDER THE 1934 ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED, WITHIN THE
TIME PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SEC, INCLUDING, WITHOUT
LIMITATION, CONTROLS AND PROCEDURES DESIGNED IN TO ENSURE THAT INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES OR SUBMITS
UNDER THE 1934 ACT IS ACCUMULATED AND COMMUNICATED TO THE COMPANY’S MANAGEMENT,
INCLUDING ITS PRINCIPAL EXECUTIVE OFFICER OR OFFICERS AND ITS PRINCIPAL
FINANCIAL OFFICER OR OFFICERS, AS APPROPRIATE, TO ALLOW TIMELY DECISIONS
REGARDING REQUIRED DISCLOSURE.  SINCE JULY 1, 2007, NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES HAVE RECEIVED ANY NOTICE OR CORRESPONDENCE FROM ANY
ACCOUNTANT RELATING TO ANY POTENTIAL MATERIAL WEAKNESS IN ANY PART OF THE SYSTEM
OF INTERNAL ACCOUNTING CONTROLS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND
THERE HAVE BEEN NO DISAGREEMENTS BETWEEN THE COMPANY AND ITS INDEPENDENT
AUDITORS.


(BB) OFF BALANCE SHEET ARRANGEMENTS.  THERE IS NO MATERIAL TRANSACTION,
ARRANGEMENT, OR OTHER RELATIONSHIP BETWEEN THE COMPANY AND AN UNCONSOLIDATED OR
OTHER OFF BALANCE SHEET ENTITY THAT IS REQUIRED TO BE DISCLOSED BY THE COMPANY
IN ITS 1934 ACT FILINGS AND IS NOT SO DISCLOSED.


(CC)  INVESTMENT COMPANY STATUS.  THE COMPANY IS NOT, AND UPON CONSUMMATION OF
THE SALE OF THE COMMON SHARES WILL NOT BE, AN “INVESTMENT COMPANY,” A COMPANY
CONTROLLED BY AN “INVESTMENT COMPANY” OR AN “AFFILIATED PERSON” OF, OR
“PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY” AS SUCH TERMS
ARE DEFINED IN THE INVESTMENT COMPANY ACT OF  1940, AS AMENDED.


(DD) TRANSFER TAXES.  ON THE CLOSING DATE, ALL STOCK TRANSFER OR OTHER TAXES
(OTHER THAN INCOME OR SIMILAR TAXES) WHICH ARE REQUIRED TO BE PAID IN CONNECTION
WITH THE SALE AND TRANSFER OF THE COMMON SHARES TO BE SOLD TO EACH BUYER
HEREUNDER WILL BE, OR WILL HAVE BEEN, FULLY PAID OR PROVIDED FOR BY THE COMPANY,
AND ALL LAWS IMPOSING SUCH TAXES WILL BE OR WILL HAVE BEEN COMPLIED WITH.


(EE)  MANIPULATION OF PRICE.  THE COMPANY HAS NOT, AND TO ITS KNOWLEDGE NO ONE
ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED
TO CAUSE OR TO RESULT IN THE STABILIZATION OR MANIPULATION OF THE PRICE OF ANY
SECURITY OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF ANY OF THE COMMON
SHARES SOLD IN THIS AGREEMENT, (II) SOLD, BID FOR, PURCHASED, OR PAID ANY
COMPENSATION FOR SOLICITING PURCHASES OF, ANY OF THE COMMON


 


15

--------------------------------------------------------------------------------



 


SHARES, OR (III) PAID OR AGREED TO PAY TO ANY PERSON ANY COMPENSATION FOR
SOLICITING ANOTHER TO PURCHASE ANY OTHER SECURITIES OF THE COMPANY.


(FF)   NO SIDE ARRANGEMENTS.  NEITHER THE COMPANY NOR ANY OF THE COMPANY’S
DIRECTORS, OFFICERS, SUBSIDIARIES OR ANY OF THE COMPANY’S OR THEIR SUBSIDIARIES’
AFFILIATES HAS ANY ARRANGEMENTS OR AGREEMENTS WITH ANY BUYER RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY THAT IS NOT SET FORTH IN THE TRANSACTION
DOCUMENTS AND THAT ALL THE BUYERS ARE NOT PARTY TO.  NEITHER THE COMPANY NOR ANY
OF THE COMPANY’S DIRECTORS, OFFICERS, SUBSIDIARIES OR ANY OF THE COMPANY’S OR
THEIR SUBSIDIARIES’ AFFILIATES SHALL ENTER INTO ANY ARRANGEMENTS OR AGREEMENTS
WITH ANY BUYER RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY UNLESS ALL
BUYERS ARE PROVIDED WITH THE SAME OPPORTUNITY TO BE PARTY TO ANY SUCH
ARRANGEMENT OR AGREEMENT.


(GG)         DISCLOSURE.  ALL DISCLOSURE PROVIDED TO THE BUYERS REGARDING THE
COMPANY AND ITS SUBSIDIARIES, THEIR BUSINESS AND THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING THE SCHEDULES TO THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF
THE COMPANY IS TRUE AND CORRECT AND DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  EACH PRESS RELEASE ISSUED BY THE COMPANY OR ITS
SUBSIDIARIES DURING THE TWELVE (12) MONTHS PRECEDING THE DATE OF THIS AGREEMENT
DID NOT AT THE TIME OF RELEASE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY ARE MADE, NOT MISLEADING.  NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR
INFORMATION EXISTS WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS
OR THEIR BUSINESS, PROPERTIES, PROSPECTS, OPERATIONS OR FINANCIAL CONDITIONS,
WHICH, UNDER APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR
ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR
DISCLOSED.


4.             COVENANTS.


(A)           BEST EFFORTS.  EACH PARTY SHALL USE ITS BEST EFFORTS TIMELY TO
SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS PROVIDED IN SECTIONS 6
AND 7 OF THIS AGREEMENT.


(B)           FORM D AND BLUE SKY.  THE COMPANY AGREES TO FILE A FORM D WITH
RESPECT TO THE COMMON SHARES AS REQUIRED UNDER REGULATION D AND TO PROVIDE A
COPY THEREOF TO EACH BUYER PROMPTLY AFTER SUCH FILING.  THE COMPANY SHALL, ON OR
BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY
DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR OR TO QUALIFY THE
COMMON SHARES FOR SALE TO THE BUYERS AT THE CLOSING PURSUANT TO THIS AGREEMENT
UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED
STATES (OR TO OBTAIN AN EXEMPTION FROM SUCH QUALIFICATION), AND SHALL PROVIDE
EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE BUYERS ON OR PRIOR TO THE CLOSING
DATE.  THE COMPANY SHALL MAKE ALL FILINGS AND REPORTS RELATING TO THE OFFER AND
SALE OF THE COMMON SHARES REQUIRED UNDER APPLICABLE SECURITIES OR “BLUE SKY”
LAWS OF THE STATES OF THE UNITED STATES FOLLOWING THE CLOSING DATE.


(C)           REPORTING STATUS.  UNTIL THE DATE ON WHICH THE BUYERS SHALL HAVE
SOLD ALL THE COMMON SHARES (THE “REPORTING PERIOD”), THE COMPANY SHALL TIMELY
FILE ALL REPORTS


 


16

--------------------------------------------------------------------------------



 


REQUIRED TO BE FILED WITH THE SEC PURSUANT TO THE 1934 ACT, AND THE COMPANY
SHALL NOT TERMINATE ITS STATUS AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE
1934 ACT EVEN IF THE 1934 ACT OR THE RULES AND REGULATIONS THEREUNDER WOULD NO
LONGER REQUIRE OR OTHERWISE PERMIT SUCH TERMINATION.  FROM THE TIME FORM S-3 IS
AVAILABLE TO THE COMPANY FOR THE REGISTRATION OF THE COMMON SHARES, THE COMPANY
SHALL TAKE ALL ACTIONS NECESSARY TO MAINTAIN ITS ELIGIBILITY TO REGISTER THE
COMMON SHARES FOR RESALE BY THE BUYERS ON FORM S-3 AND AT ALL TIMES THE COMPANY
SHALL CONDUCT ITS BUSINESS IN ACCORDANCE WITH APPLICABLE LAW.


(D)    USE OF PROCEEDS.  THE COMPANY WILL USE THE PROCEEDS FROM THE SALE OF THE
COMMON SHARES FOR THE ACCELERATION OF THE CAPITAL EXPENDITURE PROGRAM, REPAYMENT
OF DEBT, WORKING CAPITAL AND GENERAL CORPORATE PURPOSES, AND NOT FOR THE
REDEMPTION OR REPURCHASE OF ANY OF ITS OR ITS SUBSIDIARIES’ EQUITY SECURITIES.


(E)    LISTING.  THE COMPANY SHALL PROMPTLY SECURE THE LISTING OF ALL OF THE
REGISTRABLE SECURITIES (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) UPON
EACH NATIONAL SECURITIES EXCHANGE AND AUTOMATED QUOTATION SYSTEM, IF ANY, UPON
WHICH THE COMMON STOCK IS THEN LISTED (SUBJECT TO OFFICIAL NOTICE OF ISSUANCE).


(F)            PLEDGE OF COMMON SHARES.  THE COMPANY ACKNOWLEDGES AND AGREES
THAT THE COMMON SHARES MAY BE PLEDGED BY AN INVESTOR (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) IN CONNECTION WITH A BONA FIDE MARGIN AGREEMENT
OR OTHER LOAN OR FINANCING ARRANGEMENT THAT IS SECURED BY THE COMMON SHARES. 
THE PLEDGE OF COMMON SHARES SHALL NOT BE DEEMED TO BE A TRANSFER, SALE OR
ASSIGNMENT OF THE COMMON SHARES HEREUNDER, AND NO INVESTOR EFFECTING A PLEDGE OF
COMMON SHARES SHALL BE REQUIRED TO PROVIDE THE COMPANY WITH ANY NOTICE THEREOF
OR OTHERWISE MAKE ANY DELIVERY TO THE COMPANY PURSUANT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT.  THE COMPANY HEREBY AGREES TO EXECUTE AND DELIVER
SUCH DOCUMENTATION AS A PLEDGEE OF THE COMMON SHARES MAY REASONABLY REQUEST IN
CONNECTION WITH A PLEDGE OF THE COMMON SHARES TO SUCH PLEDGEE BY AN INVESTOR.


(G)           DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION.  ON OR
BEFORE 8:30 A.M., NEW YORK CITY TIME, ON THE NEXT BUSINESS DAY (AS DEFINED
BELOW) FOLLOWING THE DATE OF THIS AGREEMENT, THE COMPANY SHALL ISSUE A PRESS
RELEASE DESCRIBING THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS AND ON OR BEFORE THE SECOND BUSINESS DAY FOLLOWING THE
DATE OF THIS AGREEMENT, THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K
DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS IN THE FORM REQUIRED BY THE 1934 ACT AND ATTACHING THE MATERIAL
TRANSACTION DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT (AND ALL
SCHEDULES TO THIS AGREEMENT) AND THE FORM OF THE REGISTRATION RIGHTS AGREEMENT)
AS EXHIBITS TO SUCH FILING (INCLUDING ALL ATTACHMENTS, THE “8-K FILING”).  ON OR
BEFORE 8:30 A.M., NEW YORK CITY TIME, ON THE NEXT BUSINESS DAY FOLLOWING THE
CLOSING DATE, THE COMPANY SHALL ISSUE A PRESS RELEASE ANNOUNCING THE CLOSING AND
DISCLOSING THE MATERIAL, NONPUBLIC INFORMATION THAT THE BUYERS WILL HAVE UNTIL
THE RELEASE OF SUCH SECOND PRESS RELEASE (THE “SECOND PRESS RELEASE”).  THE
COMPANY WILL USE ITS BEST EFFORTS TO CLOSE BY AND ISSUE THE SECOND PRESS RELEASE
ON OR BEFORE THE END OF THE THIRD BUSINESS DAY AFTER THE DATE OF THIS
AGREEMENT.  FROM AND AFTER THE ISSUANCE OF THE SECOND PRESS RELEASE, NO BUYER
SHALL BE IN POSSESSION OF ANY MATERIAL, NONPUBLIC INFORMATION RECEIVED FROM THE
COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS, THAT IS NOT DISCLOSED IN THE SECOND PRESS


 


17

--------------------------------------------------------------------------------



 


RELEASE.  THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES AND
ITS AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, NOT
TO, PROVIDE ANY BUYER WITH ANY MATERIAL, NONPUBLIC INFORMATION REGARDING THE
COMPANY OR ANY OF ITS SUBSIDIARIES FROM AND AFTER THE ISSUANCE OF THE SECOND
PRESS RELEASE WITH THE SEC WITHOUT THE EXPRESS WRITTEN CONSENT OF SUCH BUYER OR
AS MAY BE REQUIRED UNDER THE TERMS OF THE TRANSACTION DOCUMENTS.  IF A BUYER
HAS, OR BELIEVES IT HAS, RECEIVED ANY SUCH MATERIAL, NONPUBLIC INFORMATION
REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES DIRECTLY FROM THE COMPANY, ANY
OF ITS SUBSIDIARIES, ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS OR ANY OTHER
PERSON ACTING ON THEIR BEHALF,  IT SHALL PROVIDE THE COMPANY WITH WRITTEN NOTICE
THEREOF.  THE COMPANY SHALL, WITHIN FIVE (5) TRADING DAYS OF RECEIPT OF SUCH
NOTICE, MAKE PUBLIC DISCLOSURE OF SUCH MATERIAL, NONPUBLIC INFORMATION. 
“TRADING DAY” MEANS ANY DAY ON WHICH THE COMMON STOCK IS TRADED ON THE PRINCIPAL
MARKET, OR IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL TRADING MARKET FOR THE
COMMON STOCK, THEN ON THE PRINCIPAL SECURITIES EXCHANGE OR SECURITIES MARKET ON
WHICH THE SHARES OF COMMON STOCK ARE THEN TRADED; PROVIDED THAT “TRADING DAY”
SHALL NOT INCLUDE ANY DAY ON WHICH THE SHARES OF COMMON STOCK ARE SCHEDULED TO
TRADE ON SUCH EXCHANGE OR MARKET FOR LESS THAN 4.5 HOURS OR ANY DAY THAT THE
SHARES OF COMMON STOCK ARE SUSPENDED FROM TRADING DURING THE FINAL HOUR OF
TRADING ON SUCH EXCHANGE OR MARKET (OR IF SUCH EXCHANGE OR MARKET DOES NOT
DESIGNATE IN ADVANCE THE CLOSING TIME OF TRADING ON SUCH EXCHANGE OR MARKET,
THEN DURING THE HOUR ENDING AT 4:00:00 P.M., NEW YORK TIME.  IN THE EVENT OF A
BREACH OF THE FOREGOING COVENANT BY THE COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY
OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, IN
ADDITION TO ANY OTHER REMEDY PROVIDED HEREIN OR IN THE TRANSACTION DOCUMENTS, A
BUYER SHALL HAVE THE RIGHT TO MAKE A PUBLIC DISCLOSURE, IN THE FORM OF A PRESS
RELEASE, PUBLIC ADVERTISEMENT OR OTHERWISE, OF SUCH MATERIAL, NONPUBLIC
INFORMATION WITHOUT THE PRIOR APPROVAL BY THE COMPANY, ITS SUBSIDIARIES, OR ANY
OF ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS.  NO BUYER
SHALL HAVE ANY LIABILITY TO THE COMPANY, ITS SUBSIDIARIES, OR ANY OF ITS OR
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, STOCKHOLDERS OR AGENTS FOR ANY
SUCH DISCLOSURE.  SUBJECT TO THE FOREGOING, NEITHER THE COMPANY, ITS
SUBSIDIARIES NOR ANY BUYER SHALL ISSUE ANY PRESS RELEASES OR ANY OTHER PUBLIC
STATEMENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR APPROVAL OF ANY
BUYER, TO MAKE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE WITH RESPECT TO SUCH
TRANSACTIONS (I) IN SUBSTANTIAL CONFORMITY WITH THE 8-K FILING AND
CONTEMPORANEOUSLY THEREWITH AND (II) AS IS REQUIRED BY APPLICABLE LAW AND
REGULATIONS (PROVIDED THAT IN THE CASE OF CLAUSE (I) EACH BUYER SHALL BE
CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).  WITHOUT THE PRIOR WRITTEN CONSENT OF
ANY APPLICABLE BUYER, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES OR
AFFILIATES SHALL DISCLOSE THE NAME OF SUCH BUYER IN ANY FILING, ANNOUNCEMENT,
RELEASE OR OTHERWISE, UNLESS SUCH DISCLOSURE IS REQUIRED BY LAW, REGULATION OR
THE PRINCIPAL MARKET.


(H)           ADDITIONAL REGISTRATION STATEMENTS.  UNTIL THE EFFECTIVE DATE (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT), THE COMPANY SHALL NOT FILE A
REGISTRATION STATEMENT UNDER THE 1933 ACT RELATING TO SECURITIES THAT ARE NOT
THE COMMON SHARES.


(I)            CONDUCT OF BUSINESS.  THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES SHALL NOT BE CONDUCTED IN VIOLATION OF ANY LAW, ORDINANCE OR
REGULATION OF ANY GOVERNMENTAL ENTITY, EXCEPT WHERE SUCH VIOLATIONS WOULD NOT
RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.


 


18

--------------------------------------------------------------------------------



 


(J)            APPROVAL OF PRINCIPAL MARKET.  THE COMPANY SHALL USE ITS BEST
EFFORTS, ACTING DILIGENTLY AND IN GOOD FAITH, TO OBTAIN THE APPROVAL OF THE
PRINCIPAL MARKET WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS AS SOON AS PRACTICABLE.


(K)           FORMATION CERTIFICATES.  WITHIN TEN (10) DAYS AFTER THE CLOSING,
THE COMPANY SHALL HAVE SUBMITTED REQUESTS FOR A CERTIFICATE EVIDENCING THE
FORMATION AND GOOD STANDING OF THE COMPANY AND EACH OF ITS SUBSIDIARIES IN EACH
SUCH ENTITY’S JURISDICTION OF FORMATION ISSUED BY THE SECRETARY OF STATE (OR
EQUIVALENT) OF SUCH JURISDICTION OF FORMATION AND SHALL DELIVER AS SOON AS
REASONABLY PRACTICABLE TO BUYERS SUCH CERTIFICATES EVIDENCING THE FORMATION AND
GOOD STANDING OF THE COMPANY AND EACH OF ITS SUBSIDIARIES IN EACH SUCH ENTITY’S
JURISDICTION OF FORMATION ISSUED BY THE SECRETARY OF STATE (OR EQUIVALENT) OF
SUCH JURISDICTION OF FORMATION.


(L)            TRANSFER AGENT LETTER.  WITHIN 5 BUSINESS DAYS OF THE CLOSING,
THE COMPANY SHALL HAVE DELIVERED TO EACH BUYER A LETTER FROM THE COMPANY’S
TRANSFER AGENT CERTIFYING THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AS OF
A DATE WITHIN FIVE DAYS AFTER THE CLOSING DATE.


5.             REGISTER; TRANSFER AGENT INSTRUCTIONS.


(A)           REGISTER.  THE COMPANY SHALL MAINTAIN AT ITS PRINCIPAL EXECUTIVE
OFFICES (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY
NOTICE TO EACH HOLDER OF COMMON SHARES), A REGISTER FOR THE COMMON SHARES IN
WHICH THE COMPANY SHALL RECORD THE NAME AND ADDRESS OF THE PERSON IN WHOSE NAME
THE COMMON SHARES HAVE BEEN ISSUED (INCLUDING THE NAME AND ADDRESS OF EACH
TRANSFEREE).  THE COMPANY SHALL KEEP THE REGISTER OPEN AND AVAILABLE AT ALL
TIMES DURING BUSINESS HOURS FOR INSPECTION OF ANY BUYER OR ITS LEGAL
REPRESENTATIVES.


(B)           TRANSFER AGENT INSTRUCTIONS.  THE COMPANY SHALL ISSUE IRREVOCABLE
INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT TRANSFER AGENT, TO ISSUE
CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT DTC,
REGISTERED IN THE NAME OF EACH BUYER OR ITS RESPECTIVE NOMINEE(S), FOR THE
COMMON SHARES ISSUED AT THE CLOSING IN THE FORM OF EXHIBIT B ATTACHED HERETO
(THE “IRREVOCABLE TRANSFER AGENT INSTRUCTIONS”).  THE COMPANY WARRANTS THAT NO
INSTRUCTION OTHER THAN THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS REFERRED TO
IN THIS SECTION 5(B), AND STOP TRANSFER INSTRUCTIONS TO GIVE EFFECT TO SECTION
2(H) HEREOF, WILL BE GIVEN BY THE COMPANY TO ITS TRANSFER AGENT, AND THAT THE
COMMON SHARES SHALL OTHERWISE BE FREELY TRANSFERABLE ON THE BOOKS AND RECORDS OF
THE COMPANY AS AND TO THE EXTENT PROVIDED IN THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.  IF A BUYER EFFECTS A SALE, ASSIGNMENT OR TRANSFER OF THE
COMMON SHARES IN ACCORDANCE WITH SECTION 2(G) AND THE OTHER TRANSACTION
DOCUMENTS, THE COMPANY SHALL PERMIT THE TRANSFER AND SHALL PROMPTLY INSTRUCT ITS
TRANSFER AGENT TO ISSUE ONE OR MORE CERTIFICATES OR CREDIT SHARES TO THE
APPLICABLE BALANCE ACCOUNTS AT DTC IN SUCH NAME AND IN SUCH DENOMINATIONS AS
SPECIFIED BY SUCH BUYER TO EFFECT SUCH SALE, TRANSFER OR ASSIGNMENT.  IN THE
EVENT THAT SUCH SALE, ASSIGNMENT OR TRANSFER INVOLVES COMMON SHARES SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO RULE 144, THE TRANSFER AGENT SHALL ISSUE SUCH COMMON SHARES TO THE
BUYER, ASSIGNEE OR TRANSFEREE, AS THE CASE MAY BE, WITHOUT ANY RESTRICTIVE
LEGEND.


 


19

--------------------------------------------------------------------------------



 


(C)           BREACH.  THE COMPANY ACKNOWLEDGES THAT A BREACH BY IT OF ITS
OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO A BUYER AND THAT THE REMEDY
AT LAW FOR A BREACH OF ITS OBLIGATIONS UNDER THIS SECTION 5 WILL BE INADEQUATE. 
IN ADDITION, THE COMPANY AGREES, IN THE EVENT OF A BREACH OR THREATENED BREACH
BY THE COMPANY OF THE PROVISIONS OF THIS SECTION 5, THAT A BUYER SHALL BE
ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO SEEK AN ORDER AND/OR
INJUNCTION RESTRAINING ANY BREACH AND REQUIRING IMMEDIATE ISSUANCE AND TRANSFER,
WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER
SECURITY BEING REQUIRED.


(D)           ADDITIONAL RELIEF.  IF THE COMPANY SHALL FAIL FOR ANY REASON OR
FOR NO REASON TO ISSUE TO THE BUYER UNLEGENDED CERTIFICATES OR ISSUE SUCH COMMON
SHARES TO SUCH BUYER BY ELECTRONIC DELIVERY AT THE APPLICABLE BALANCE ACCOUNT AT
DTC WITHIN THREE (3) TRADING DAYS AFTER THE RECEIPT OF DOCUMENTS NECESSARY FOR
THE REMOVAL OF THE LEGEND SET FORTH IN SECTION 2(H) ABOVE (THE “DEADLINE DATE”),
THEN IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO THE BUYER, IF ON OR AFTER
THE TRADING DAY IMMEDIATELY FOLLOWING SUCH THREE TRADING DAY PERIOD, THE BUYER
PURCHASES (IN AN OPEN MARKET TRANSACTION OR OTHERWISE) SHARES OF COMMON STOCK TO
DELIVER IN SATISFACTION OF A SALE BY THE BUYER OF SUCH COMMON SHARES THAT THE
BUYER ANTICIPATED RECEIVING WITHOUT LEGEND FROM THE COMPANY (A “BUY-IN”), THEN
THE COMPANY SHALL, WITHIN THREE (3) BUSINESS DAYS AFTER THE BUYER’S REQUEST AND
IN THE BUYER’S DISCRETION, EITHER (I) PAY CASH TO THE BUYER IN AN AMOUNT EQUAL
TO THE BUYER’S TOTAL PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY)
FOR THE SHARES OF COMMON STOCK SO PURCHASED (THE “BUY-IN PRICE”), AT WHICH POINT
THE COMPANY’S OBLIGATION TO DELIVER SUCH UNLEGENDED COMMON SHARES SHALL
TERMINATE, OR (II) PROMPTLY HONOR ITS OBLIGATION TO DELIVER TO THE BUYER SUCH
UNLEGENDED COMMON SHARES AS PROVIDED ABOVE AND PAY CASH TO THE BUYER IN AN
AMOUNT EQUAL TO THE EXCESS (IF ANY) OF THE BUY-IN PRICE OVER THE PRODUCT OF (A)
SUCH NUMBER OF SHARES OF COMMON STOCK, TIMES (B) THE CLOSING BID PRICE ON THE
DEADLINE DATE.  FOR PURPOSES HEREOF, “CLOSING BID PRICE” MEANS, FOR ANY SECURITY
AS OF ANY DATE, THE LAST CLOSING BID PRICE FOR SUCH SECURITY ON THE PRINCIPAL
MARKET, AS REPORTED BY BLOOMBERG, OR, IF THE PRINCIPAL MARKET BEGINS TO OPERATE
ON AN EXTENDED HOURS BASIS AND DOES NOT DESIGNATE THE CLOSING BID PRICE THEN THE
LAST BID PRICE OF SUCH SECURITY PRIOR TO 4:00:00 P.M., NEW YORK TIME, AS
REPORTED BY BLOOMBERG, OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL
SECURITIES EXCHANGE OR TRADING MARKET FOR SUCH SECURITY, THE LAST CLOSING BID
PRICE OF SUCH SECURITY ON THE PRINCIPAL SECURITIES EXCHANGE OR TRADING MARKET
WHERE SUCH SECURITY IS LISTED OR TRADED AS REPORTED BY BLOOMBERG, OR IF THE
FOREGOING DO NOT APPLY, THE LAST CLOSING BID PRICE OF SUCH SECURITY IN THE
OVER-THE-COUNTER MARKET ON THE ELECTRONIC BULLETIN BOARD FOR SUCH SECURITY AS
REPORTED BY BLOOMBERG, OR, IF NO CLOSING BID PRICE IS REPORTED FOR SUCH SECURITY
BY BLOOMBERG, THE AVERAGE OF THE BID PRICES OF ANY MARKET MAKERS FOR SUCH
SECURITY AS REPORTED IN THE “PINK SHEETS” BY PINK SHEETS LLC (FORMERLY THE
NATIONAL QUOTATION BUREAU, INC.).  IF THE CLOSING BID PRICE CANNOT BE CALCULATED
FOR A SECURITY ON A PARTICULAR DATE ON ANY OF THE FOREGOING BASES, THE CLOSING
BID PRICE OF SUCH SECURITY ON SUCH DATE SHALL BE THE FAIR MARKET VALUE AS
MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER OF COMMON SHARES.  ALL SUCH
DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDEND, STOCK SPLIT,
STOCK COMBINATION OR OTHER SIMILAR TRANSACTION DURING THE APPLICABLE CALCULATION
PERIOD.


 


20

--------------------------------------------------------------------------------



 


6.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


THE OBLIGATION OF THE COMPANY HEREUNDER TO ISSUE AND SELL THE COMMON SHARES TO
EACH BUYER AT THE CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE THE
CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS, PROVIDED THAT THESE
CONDITIONS ARE FOR THE COMPANY’S SOLE BENEFIT AND MAY BE WAIVED BY THE COMPANY
AT ANY TIME IN ITS SOLE DISCRETION BY PROVIDING EACH BUYER WITH PRIOR WRITTEN
NOTICE THEREOF:


(A)           SUCH BUYER SHALL HAVE EXECUTED EACH OF THE TRANSACTION DOCUMENTS
TO WHICH IT IS A PARTY AND DELIVERED THE SAME TO THE COMPANY.


(B)           SUCH BUYER AND EACH OTHER BUYER SHALL HAVE DELIVERED TO THE
COMPANY THE PURCHASE PRICE FOR THE COMMON SHARES BEING PURCHASED BY SUCH BUYER
AT THE CLOSING BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE
WIRE INSTRUCTIONS PROVIDED BY THE COMPANY.


(C)           THE REPRESENTATIONS AND WARRANTIES OF SUCH BUYER SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE WHEN MADE AND AS OF
THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH SHALL BE TRUE AND CORRECT AS
OF SUCH SPECIFIED DATE), AND SUCH BUYER SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY SUCH
BUYER AT OR PRIOR TO THE CLOSING DATE.


(D)           THE COMPANY SHALL HAVE OBTAINED THE APPROVAL OF THE PRINCIPAL
MARKET WITH RESPECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.


(E)           NO JUDGMENT, WRIT, ORDER, INJUNCTION, AWARD OR DECREE OF OR BY ANY
COURT, OR JUDGE, JUSTICE OR MAGISTRATE, INCLUDING ANY BANKRUPTCY COURT OR JUDGE,
OR ANY ORDER OF OR BY ANY GOVERNMENTAL AUTHORITY, SHALL HAVE BEEN ISSUED, AND NO
ACTION OR PROCEEDING SHALL HAVE BEEN INSTITUTED BY ANY GOVERNMENTAL AUTHORITY,
ENJOINING OR PREVENTING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR IN THE OTHER TRANSACTION DOCUMENTS.


7.             CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.


THE OBLIGATION OF EACH BUYER HEREUNDER TO PURCHASE THE COMMON SHARES AT THE
CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE THE CLOSING DATE, OF EACH
OF THE FOLLOWING CONDITIONS, PROVIDED THAT THESE CONDITIONS ARE FOR EACH BUYER’S
SOLE BENEFIT AND MAY BE WAIVED BY SUCH BUYER AT ANY TIME IN ITS SOLE DISCRETION
BY PROVIDING THE COMPANY WITH PRIOR WRITTEN NOTICE THEREOF:


(A)           THE COMPANY SHALL HAVE DULY EXECUTED AND DELIVERED TO SUCH BUYER
(A) EACH OF THE TRANSACTION DOCUMENTS, (B) THE COMMON SHARES IN SUCH NUMBERS AS
IS SET


 


21

--------------------------------------------------------------------------------



 


FORTH ACROSS FROM SUCH BUYER’S NAME ON THE SCHEDULE OF BUYERS BEING PURCHASED BY
SUCH BUYER AT THE CLOSING PURSUANT TO THIS AGREEMENT.


(B)           SUCH BUYER SHALL HAVE RECEIVED THE OPINION OF HAYNES AND BOONE,
LLP, THE COMPANY’S OUTSIDE COUNSEL, DATED AS OF THE CLOSING DATE, IN A FORM
REASONABLY ACCEPTABLE TO THE BUYERS AND THEIR COUNSEL.


(C)           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A COPY OF THE
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, IN THE FORM OF EXHIBIT B ATTACHED
HERETO, WHICH INSTRUCTIONS SHALL HAVE BEEN DELIVERED TO AND ACKNOWLEDGED IN
WRITING BY THE COMPANY’S TRANSFER AGENT.


(D)           THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER A CERTIFICATE,
EXECUTED BY THE SECRETARY OF THE COMPANY AND DATED AS OF THE CLOSING DATE, AS TO
(I) THE RESOLUTIONS CONSISTENT WITH SECTION 3(B) AS ADOPTED BY THE COMPANY’S
BOARD OF DIRECTORS IN A FORM REASONABLY ACCEPTABLE TO SUCH BUYER, (II) THE
CERTIFICATE OF INCORPORATION AND (III) THE BYLAWS, EACH AS IN EFFECT AT THE
CLOSING, IN THE FORM ATTACHED HERETO AS EXHIBIT C.


(E)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, WHICH
SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE WHEN MADE AND AS OF
THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH SHALL BE TRUE AND CORRECT AS
OF SUCH SPECIFIED DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE.  SUCH BUYER SHALL HAVE
RECEIVED A CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY,
DATED AS OF THE CLOSING DATE, TO THE FOREGOING EFFECT AND AS TO SUCH OTHER
MATTERS AS MAY BE REASONABLY REQUESTED BY SUCH BUYER IN THE FORM ATTACHED HERETO
AS EXHIBIT D.


(F)            THE COMMON STOCK (I) SHALL BE DESIGNATED FOR QUOTATION OR LISTED
ON THE PRINCIPAL MARKET AND (II) SHALL NOT HAVE BEEN SUSPENDED, AS OF THE
CLOSING DATE, BY THE SEC OR THE PRINCIPAL MARKET FROM TRADING ON THE PRINCIPAL
MARKET NOR SHALL SUSPENSION BY THE SEC OR THE PRINCIPAL MARKET HAVE BEEN
THREATENED, AS OF THE CLOSING DATE, EITHER (A) IN WRITING BY THE SEC OR THE
PRINCIPAL MARKET OR (B) BY FALLING BELOW THE MINIMUM LISTING MAINTENANCE
REQUIREMENTS OF THE PRINCIPAL MARKET.


(G)           THE COMPANY SHALL HAVE OBTAINED ALL GOVERNMENTAL, REGULATORY OR
THIRD PARTY CONSENTS AND APPROVALS, IF ANY, NECESSARY FOR THE SALE OF THE COMMON
SHARES.


(H)           THE COMPANY SHALL HAVE OBTAINED THE APPROVAL OF THE PRINCIPAL
MARKET WITH RESPECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS AND SHALL HAVE DELIVERED A WRITTEN COPY OF SUCH APPROVAL
TO THE BUYERS OR INFORMED THE BUYERS OF SUCH APPROVAL ORALLY IF THE PRINCIPAL
MARKET IS UNWILLING TO GIVE SUCH APPROVAL IN WRITING.


 


22

--------------------------------------------------------------------------------



 


(I)            THE COMPANY SHALL HAVE DELIVERED TO SUCH BUYER SUCH OTHER
DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS SUCH
BUYER OR ITS COUNSEL MAY REASONABLY REQUEST.


(J)            NO JUDGMENT, WRIT, ORDER, INJUNCTION, AWARD OR DECREE OF OR BY
ANY COURT, OR JUDGE, JUSTICE OR MAGISTRATE, INCLUDING ANY BANKRUPTCY COURT OR
JUDGE, OR ANY ORDER OF OR BY ANY GOVERNMENTAL AUTHORITY, SHALL HAVE BEEN ISSUED,
AND NO ACTION OR PROCEEDING SHALL HAVE BEEN INSTITUTED BY ANY GOVERNMENTAL
AUTHORITY, ENJOINING OR PREVENTING THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR IN THE OTHER TRANSACTION DOCUMENTS.


8.             TERMINATION.

In the event that the Closing shall not have occurred with respect to a Buyer on
or before ten (10) Business Days from the date hereof due to the Company’s or
such Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.

 


9.             MISCELLANEOUS.


(A)           GOVERNING LAW; JURISDICTION; JURY TRIAL.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(B)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE


 


23

--------------------------------------------------------------------------------



 


OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE SHALL BE CONSIDERED DUE
EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY THERETO WITH THE SAME FORCE
AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT A FACSIMILE SIGNATURE.


(C)           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


(D)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.


(E)           ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS SUPERSEDE ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS
BETWEEN THE BUYERS, THE COMPANY, THEIR AFFILIATES AND PERSONS ACTING ON THEIR
BEHALF WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS AND THE INSTRUMENTS REFERENCED HEREIN AND THEREIN
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF THIS
AGREEMENT MAY BE AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY THE
COMPANY AND HOLDERS OF AT LEAST A MAJORITY OF THE COMMON SHARES (OTHER THAN
HOLDERS OF COMMON SHARES PURCHASED ON ANY ELIGIBLE MARKET (AS DEFINED BELOW) OR
THE PRINCIPAL MARKET WITH RESPECT TO THOSE COMMON SHARES), OR, IF PRIOR TO THE
CLOSING DATE, THE BUYERS LISTED ON THE SCHEDULE OF BUYERS AS BEING OBLIGATED TO
PURCHASE AT LEAST A MAJORITY OF THE AMOUNT OF THE COMMON STOCK, AND ANY
AMENDMENT TO THIS AGREEMENT MADE IN CONFORMITY WITH THE PROVISIONS OF THIS
SECTION 9(E) SHALL BE BINDING ON ALL BUYERS AND HOLDERS OF COMMON SHARES, AS
APPLICABLE.  NO PROVISION HEREOF MAY BE WAIVED OTHER THAN BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.  NO
CONSIDERATION SHALL BE OFFERED OR PAID TO ANY PERSON TO AMEND OR CONSENT TO A
WAIVER OR MODIFICATION OF ANY PROVISION OF ANY OF THE TRANSACTION DOCUMENTS
UNLESS THE SAME CONSIDERATION ALSO IS OFFERED TO ALL OF THE PARTIES TO THE
TRANSACTION DOCUMENTS AND HOLDERS OF THE COMMON SHARES (OTHER THAN HOLDERS OF
COMMON SHARES PURCHASED ON ANY ELIGIBLE MARKET (AS DEFINED BELOW) OR THE
PRINCIPAL MARKET WITH RESPECT TO THOSE COMMON SHARES).  THE COMPANY HAS NOT,
DIRECTLY OR INDIRECTLY, MADE ANY AGREEMENTS WITH ANY BUYERS RELATING TO THE
TERMS OR CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS EXCEPT AS SET FORTH IN THE TRANSACTION DOCUMENTS.  WITHOUT LIMITING
THE FOREGOING, THE COMPANY CONFIRMS THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT,
NO BUYER HAS MADE ANY COMMITMENT OR PROMISE OR HAS ANY OTHER OBLIGATION TO
PROVIDE ANY FINANCING TO THE COMPANY OR OTHERWISE.


(F)            NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED
CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND
KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH
AN OVERNIGHT COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:


 


24

--------------------------------------------------------------------------------



 

If to the Company:

Cano Petroleum, Inc.
801 Cherry St.
Suite 3200
Fort Worth, Texas 76102
Telephone:            (817) 698-0900
Facsimile:              (817) 334-0222
Attention:             Morris B. Smith and Phillip Feiner 

With a copy (for informational purposes only) to:

W. Bruce Newsome

Haynes and Boone, LLP

901 Main St., Suite 3100

Dallas, TX 75202
Telephone:  (214) 651-5119

Facsimile:  (214) 200-0636  

 

If to the Transfer Agent:

Interwest Transfer Company
1981 East Murray Holladay Road
Suite 100
P.O. Box 17136
Salt Lake City, UT 84117
Telephone:            (801) 272-9294
Facsimile:              (801) 277-3147
Attention:             Lorraine Smith

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:            (212) 756-2000
Facsimile:               (212) 593-5955
Attention:              Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party pursuant to this Section.  Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first

 

25

--------------------------------------------------------------------------------


 

page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.


(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY PURCHASERS OF THE COMMON SHARES.  THE COMPANY SHALL NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY OF THE AGGREGATE NUMBER OF THE
COMMON SHARES (OTHER THAN HOLDERS OF COMMON SHARES PURCHASED ON ANY ELIGIBLE
MARKET (AS DEFINED BELOW) OR THE PRINCIPAL MARKET WITH RESPECT TO THOSE COMMON
SHARES).  A BUYER MAY ASSIGN SOME OR ALL OF ITS RIGHTS HEREUNDER IN CONNECTION
WITH TRANSFER OF ANY OF ITS COMMON SHARES WITHOUT THE CONSENT OF THE COMPANY, IN
WHICH EVENT SUCH ASSIGNEE SHALL BE DEEMED TO BE A BUYER HEREUNDER WITH RESPECT
TO SUCH ASSIGNED RIGHTS.


(H)           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


(I)            SURVIVAL.  UNLESS THIS AGREEMENT IS TERMINATED UNDER SECTION 8,
THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE BUYERS CONTAINED IN
SECTIONS 2 AND 3 AND THE AGREEMENTS AND COVENANTS SET FORTH IN SECTIONS 4, 5 AND
9 SHALL SURVIVE THE CLOSING AND THE DELIVERY OF COMMON SHARES.  EACH BUYER SHALL
BE RESPONSIBLE ONLY FOR ITS OWN REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS HEREUNDER.


(J)            FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
ANY OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


(K)           INDEMNIFICATION.  IN CONSIDERATION OF EACH BUYER’S EXECUTION AND
DELIVERY OF THE TRANSACTION DOCUMENTS AND ACQUIRING THE COMMON SHARES THEREUNDER
AND IN ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS EACH
BUYER AND EACH OTHER HOLDER OF THE COMMON SHARES (OTHER THAN HOLDERS OF COMMON
SHARES PURCHASED ON ANY ELIGIBLE MARKET (AS DEFINED BELOW) OR THE PRINCIPAL
MARKET WITH RESPECT TO THOSE COMMON SHARES), AND ALL OF SUCH BUYER’S
STOCKHOLDERS, PARTNERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES AND DIRECT OR
INDIRECT INVESTORS AND ANY OF THE FOREGOING PERSONS’ AGENTS OR OTHER
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE
“INDEMNITEES”), AS INCURRED, FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF
ACTION, SUITS, CLAIMS, LOSSES, COSTS, PENALTIES, FEES, LIABILITIES AND DAMAGES,
AND EXPENSES IN CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH
INDEMNITEE IS A PARTY TO THE ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS
SOUGHT), AND INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, BUT
EXCLUDING ANY CONSEQUENTIAL, INDIRECT OR INCIDENTAL DAMAGES (THE “INDEMNIFIED
LIABILITIES”), INCURRED BY ANY INDEMNITEE AS A RESULT OF, OR ARISING OUT OF, OR
RELATING TO (A) ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR
WARRANTY MADE BY THE COMPANY IN THE TRANSACTION DOCUMENTS, (B) ANY


 


26

--------------------------------------------------------------------------------



 


BREACH OF ANY COVENANT, AGREEMENT OR OBLIGATION OF THE COMPANY CONTAINED IN THE
TRANSACTION DOCUMENTS OR (C) ANY CAUSE OF ACTION, SUIT OR CLAIM BROUGHT OR MADE
AGAINST SUCH INDEMNITEE BY A THIRD PARTY (INCLUDING FOR THESE PURPOSES A
DERIVATIVE ACTION BROUGHT ON BEHALF OF THE COMPANY) AND ARISING OUT OF OR
RESULTING FROM (I)  THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THE
TRANSACTION DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT
CONTEMPLATED HEREBY OR THEREBY, (II) ANY TRANSACTION FINANCED OR TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF THE ISSUANCE
OF THE SECURITIES, (III) ANY DISCLOSURE MADE BY SUCH BUYER PURSUANT TO SECTION
4(G), OR (IV) THE STATUS OF SUCH BUYER OR HOLDER OF THE SECURITIES (OTHER THAN
HOLDERS OF SECURITIES PURCHASED ON ANY ELIGIBLE MARKET OR THE PRINCIPAL MARKET
WITH RESPECT TO THOSE SECURITIES), AS AN INVESTOR IN THE COMPANY PURSUANT TO THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS..  TO THE EXTENT THAT THE
FOREGOING UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE FOR ANY REASON, THE
COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF
EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. 
EXCEPT AS OTHERWISE SET FORTH HEREIN, THE MECHANICS AND PROCEDURES WITH RESPECT
TO THE RIGHTS AND OBLIGATIONS UNDER THIS SECTION 9(K) SHALL BE THE SAME AS THOSE
SET FORTH IN SECTION 6 OF THE REGISTRATION RIGHTS AGREEMENT.  “ELIGIBLE MARKET”
MEANS THE NEW YORK STOCK EXCHANGE, THE NASDAQ GLOBAL SELECT MARKET, THE NASDAQ
GLOBAL MARKET OR THE NASDAQ CAPITAL MARKET.


(L)            NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


(M)          REMEDIES.  EACH BUYER AND EACH HOLDER OF THE COMMON SHARES SHALL
HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION DOCUMENTS AND ALL
RIGHTS AND REMEDIES WHICH SUCH HOLDERS HAVE BEEN GRANTED AT ANY TIME UNDER ANY
OTHER AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS WHICH SUCH HOLDERS HAVE UNDER
ANY LAW.  ANY PERSON HAVING ANY RIGHTS UNDER ANY PROVISION OF THIS AGREEMENT
SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT POSTING A BOND OR
OTHER SECURITY), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF
THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY LAW.  FURTHERMORE,
THE COMPANY RECOGNIZES THAT IN THE EVENT THAT IT FAILS TO PERFORM, OBSERVE, OR
DISCHARGE ANY OR ALL OF ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, ANY
REMEDY AT LAW MAY PROVE TO BE INADEQUATE RELIEF TO THE BUYERS.  THE COMPANY
THEREFORE AGREES THAT THE BUYERS SHALL BE ENTITLED TO SEEK TEMPORARY AND
PERMANENT INJUNCTIVE RELIEF IN ANY SUCH CASE WITHOUT THE NECESSITY OF PROVING
ACTUAL DAMAGES AND WITHOUT POSTING A BOND OR OTHER SECURITY.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO BUYER OR HOLDER OF COMMON SHARES
SHALL BE ENTITLED TO CONSEQUENTIAL, INDIRECT OR INCIDENTAL DAMAGES HEREUNDER. 
HOWEVER, THE FOREGOING SHALL NOT IN ANY WAY LIMIT A BUYER OR HOLDER OF COMMON
SHARES FROM BEING REIMBURSED FOR ITS COSTS, FEES OR EXPENSES, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS IN CONNECTION WITH ANY
OF ITS RIGHTS AND REMEDIES HEREUNDER.


(N)           RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) THE
TRANSACTION DOCUMENTS, WHENEVER ANY BUYER EXERCISES A RIGHT, ELECTION, DEMAND OR
OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT TIMELY PERFORM ITS
RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN SUCH BUYER MAY
RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME PRIOR TO THE
COMPANY’S PERFORMANCE UPON WRITTEN NOTICE TO THE


 


27

--------------------------------------------------------------------------------



 


COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE OR IN PART WITHOUT
PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


(O)           PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO THE BUYERS HEREUNDER OR PURSUANT TO ANY OF THE OTHER TRANSACTION
DOCUMENTS OR THE BUYERS ENFORCE OR EXERCISE THEIR RIGHTS HEREUNDER OR
THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR
EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE
REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED TO THE COMPANY, A TRUSTEE,
RECEIVER OR ANY OTHER PERSON UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY
BANKRUPTCY LAW, FOREIGN, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE OF
ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION THE OBLIGATION OR PART
THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT
OR SETOFF HAD NOT OCCURRED.


(P)           INDEPENDENT NATURE OF BUYERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH BUYER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER BUYER, AND NO BUYER SHALL BE RESPONSIBLE
IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER BUYER UNDER ANY
TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN OR IN ANY OTHER TRANSACTION
DOCUMENT, AND NO ACTION TAKEN BY ANY BUYER PURSUANT HERETO OR THERETO, SHALL BE
DEEMED TO CONSTITUTE THE BUYERS AS, AND THE COMPANY ACKNOWLEDGES THAT THE BUYERS
DO NOT SO CONSTITUTE, A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY
OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE BUYERS ARE IN ANY WAY
ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND THE COMPANY
ACKNOWLEDGES THAT THE BUYERS ARE NOT ACTING IN CONCERT OR AS A GROUP, AND THE
COMPANY WILL NOT ASSERT ANY SUCH CLAIM, WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  THE COMPANY
ACKNOWLEDGES AND EACH BUYER CONFIRMS THAT IT HAS INDEPENDENTLY PARTICIPATED IN
THE NEGOTIATION OF THE TRANSACTION CONTEMPLATED HEREBY WITH THE ADVICE OF ITS
OWN COUNSEL AND ADVISORS.  EACH BUYER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT
AND ENFORCE ITS RIGHTS, INCLUDING, WITHOUT LIMITATION, THE RIGHTS ARISING OUT OF
THIS AGREEMENT OR OUT OF ANY OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER BUYER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.

[Signature Page Follows]

 

 

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

 

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

By:

 

/s/ S. Jeffrey Johnson

 

 

 

Name:

 

S. Jeffrey Johnson

 

 

 

Title:

 

Chairman and CEO

 

 

29

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

 

 

 

 

 

CALM WATERS PARTNERSHIP

 

 

 

 

 

By:

/s/ Richard S. Strong

 

 

Name:

Richard S. Strong

 

 

Title:

Managing Partner

 

 

30

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS:

 

 

 

 

 

GEORGE WEISS ASSOCIATES INC.

PROFIT SHARING PLAN

 

IOU LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ Steven C. Kleinman

 

 

Name:

Steven C. Kleinman

 

 

Title:

Authorized Signatory

 

 

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

HARRY-ANNA INVESTMENT FUND, INC.

 

 

 

 

 

By:

/s/ Richard S. Spencer

 

 

Name:

Richard S. Spencer

 

 

Title:

Managing Member of

 

 

 

Westcliff Capital Management, LLC,

 

 

 

the Investment Advisor

 

 

32

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

COMPASS SAV, LLC

 

 

 

 

 

By:

/s/ Richard S. Spencer

 

 

Name:

Richard S. Spencer

 

 

Title:

Managing Member of

 

 

 

Westcliff Capital Management, LLC,

 

 

 

the Investment Advisor

 

 

33

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

US DOLLAR CLASS CELL OF

 

COMPASS OFFSHORE SAV PCC, LTD.

 

 

 

 

 

By:

/s/ Richard S. Spencer

 

 

Name:

Richard S. Spencer

 

 

Title:

Managing Member of

 

 

 

Westcliff Capital Management, LLC,

 

 

 

the Investment Advisor

 

 

 

34

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

QUEENSCARE

 

 

 

 

 

By:

/s/ Richard S. Spencer

 

 

Name:

Richard S. Spencer

 

 

Title:

Managing Member of

 

 

 

Westcliff Capital Management, LLC,

 

 

 

the Investment Advisor

 

 

35

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

ASHDON SELECT MANAGER TRUST —

 

ASHDON INVESTMENT, LLC MASTER TRUST

 

 

 

 

 

By:

/s/ Richard S. Spencer

 

 

Name:

Richard S. Spencer

 

 

Title:

Managing Member of

 

 

 

Westcliff Capital Management, LLC,

 

 

 

the Investment Advisor

 

 

36

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

DAIMLER CHRYSLER CORPORATION

 

MASTER RETIREMENT TRUST

 

 

 

 

 

By:

/s/ Richard S. Spencer

 

 

Name:

Richard S. Spencer

 

 

Title:

Managing Member of

 

 

 

Westcliff Capital Management, LLC,

 

 

 

the Investment Advisor

 

 

37

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

WESTCLIFF FUND, LP

 

 

 

 

 

By:

/s/ Richard S. Spencer

 

 

Name:

Richard S. Spencer

 

 

Title:

Managing Member of

 

 

 

Westcliff Capital Management, LLC,

 

 

 

the General Partner

 

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

UBS O’CONNOR LLC F/B/O:

 

O’CONNOR PIPES CORPORATE

 

STRATEGIES MASTER LIMITED

 

 

 

 

 

By:

/s/ Jeffrey Putman

 

 

Name:

Jeffrey Putman

 

 

Title:

Portfolio Manager

 

 

39

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

TRAPEZE CAPITAL CORP., on behalf of managed accounts

 

 

 

 

 

By:

/s/ Adam Abramson

 

 

Name:

Adam Abramson

 

 

Title:

Vice President

 

 

40

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

TRAPEZE ASSET MANAGEMENT INC., on behalf of managed accounts

 

 

 

 

 

By:

/s/ Adam Abramson

 

 

Name:

Adam Abramson

 

 

Title:

Vice President

 

 

41

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

HUDSON BAY FUND LP

 

 

 

 

 

By:

/s/ Yoav Roth

 

 

Name:

Yoav Roth

 

 

Title:

Principal and Portfolio Manager

 

 

42

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

HUDSON BAY OVERSEES FUND LTD.

 

 

 

 

 

By:

/s/ Yoav Roth

 

 

Name:

Yoav Roth

 

 

Title:

Principal and Portfolio Manager

 

 

43

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

 

CRESTVIEW CAPITAL MASTER, LLC

 

 

 

 

 

 

By:

Crestview Capital Partners, LLC,

 

 

its sole manager

 

 

 

 

 

 

 

By:

/s/ Stewart Flink

 

 

 

Name:

Stewart Flink

 

 

 

Title:

Manager

 

 

44

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

ARGONAUT VENTURES I, LLC

 

 

 

 

 

By:

/s/ Jason Martin

 

 

Name:

Jason Martin

 

 

Title:

Authorized Agent

 

 

45

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

CARLYLE MULTI-STRATEGY

MASTER FUND

 

 

 

 

 

By:

/s/ Ralph Reynolds

 

 

Name:

Ralph Reynolds

 

 

Title:

Chief Investment Officer

 

 

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

INDUSTRIAL HARVEST PARTNERS MASTER FUND, LTD.

 

 

 

 

 

By:

/s/ Todd McElroy

 

 

Name:

Todd McElroy

 

 

Title:

CFO, Investment Manager

 

 

 

 

47

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

ING GLOBAL RESOURCES PORTFOLIO

 

 

 

 

By:

/s/ Anthony Socci

 

 

Name:

Anthony Socci

 

 

Title:

VP Senior Research Analyst
on behalf of ING Investment

Management Co.

 

 

48

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

ING GLOBAL NATURAL RESOURCES FUND

 

 

 

 

By:

/s/ Anthony Socci

 

 

Name:

Anthony Socci

 

 

Title:

VP Senior Research Analyst
on behalf of ING Investment

Management Co.

 

 

49

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

ING RISK MANAGED NATURAL RESOURCES FUND

 

 

 

 

By:

/s/ Anthony Socci

 

 

Name:

Anthony Socci

 

 

Title:

VP Senior Research Analyst
on behalf of ING Investment

Management Co.

 

 

50

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

GLOBAL NATURAL RESOURCES TRUST FUND

 

 

 

 

By:

/s/ Anthony Socci

 

 

Name:

Anthony Socci

 

 

Title:

VP Senior Research Analyst
on behalf of ING Investment

Management Co.

 

 

51

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

 

 

GLG NORTH AMERICAN OPPORTUNITY FUND

 

 

 

 

 

 

 

By:

GLG Partners L.P., as investment manager

 

 

 

 

 

 

 

By:

/s/ Tim Kuschill

 

 

Name:

Tim Kuschill

 

 

Title:

Legal Counsel for GLG Partners L.P.

 

 

 

 

 

 

 

By:

/s/ Victoria Parry

 

 

Name:

Victoria Parry

 

 

Title:

Senior Legal Counsel for GLG Partners L.P.

 

 

52

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

HARBOUR HOLDING LTD.

 

 

 

 

 

By:

/s/ Pamela A. Cavanaugh

 

 

Name:

Pamela A. Cavanaugh

 

 

Title:

Vice President

 

 

 

53

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

SKYLANDS SPECIAL INVESTMENT LLC

 

 

 

 

 

By:

/s/ Pamela A. Cavanaugh

 

 

Name:

Pamela A. Cavanaugh

 

 

Title:

Vice President — Skylands Capital, LLC, Managing

Member of Skylands Special Investment LLC

 

 

 

54

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

SKYLANDS QUEST LLC

 

 

 

 

 

By:

/s/ Pamela A. Cavanaugh

 

 

Name:

Pamela A. Cavanaugh

 

 

Title:

Vice President — Skylands Capital, LLC, Managing

Member of Skylands Quest LLC

 

 

55

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

SKYLANDS SPECIAL INVESTMENT II LLC

 

 

 

 

 

By:

/s/ Pamela A. Cavanaugh

 

 

Name:

Pamela A. Cavanaugh

 

 

Title:

Vice President — Skylands Capital, LLC, Managing

Member of Skylands Special Investment II LLC

 

 

56

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

ENABLE GROWTH PARTNERSHIP

 

 

 

 

 

By:

/s/ Brendan O’Neil

 

 

Name:

Brendan O’Neil

 

 

Title:

Principal and Portfolio Manager

 

 

 

57

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Buyer

 

Address and
Facsimile Number

 

Aggregate Number of Common
Shares

 

Purchase
Price

 

Legal Representative’s
Address and
Facsimile Number

Calm Waters Partnership

 

115 S. 84th Street, Suite 200
Milwaukee, WI 53214

 

400,000

 

$2,860,000

 

Susan A. Hollister, Esq.
115 S. 84th Street, Suite 200
Milwaukee, WI 53214

 

 

 

 

 

 

 

 

 

George Weiss Associates Inc.
Profit Sharing Plan

 

One State Street, 20th Floor
Hartford, CT 06103

 

19,300

 

$137,995

 

David Call, Esq.
George Weiss Associates Inc.
One State Street, 20th Floor
Hartford, CT 06103

 

 

 

 

 

 

 

 

 

IOU Limited Partnership

 

One State Street, 20th Floor
Hartford, CT 06103

 

220,700

 

$1,578,005

 

David Call, Esq.
George Weiss Associates Inc.
One State Street, 20th Floor
Hartford, CT 06103

 

 

 

 

 

 

 

 

 

Harry-Anna Investment Fund

 

200 7th Avenue, Suite 106
Santa Cruz, CA 95062
Attn: M. Hinz

 

11,200

 

$80,080

 

 

 

 

 

 

 

 

 

 

 

Compass SAV, LLC

 

200 7th Avenue, Suite 106
Santa Cruz, CA 95062
Attn: M. Hinz

 

36,400

 

$260,260

 

 

 

 

 

 

 

 

 

 

 

US Dollar Class Cell of Compass Offshore SAV PCC, Ltd.

 

200 7th Avenue, Suite 106
Santa Cruz, CA 95062
Attn: M. Hinz

 

36,400

 

$260,260

 

 

 

 

 

 

 

 

 

 

 

QueensCare

 

200 7th Avenue, Suite 106
Santa Cruz, CA 95062
Attn: M. Hinz

 

11,600

 

$82,940

 

 

 

 

 

 

 

 

 

 

 

Westcliff Fund, LP

 

200 7th Avenue, Suite 106
Santa Cruz, CA 95062
Attn: M. Hinz

 

149,200

 

$1,066,780

 

 

 

 

 

 

 

 

 

 

 

Ashdon Select Manager Trust — Ashdon Investment Management, LLC Master Trust

 

200 7th Avenue, Suite 106
Santa Cruz, CA 95062
Attn: M. Hinz

 

4,400

 

$31,460

 

 

 

 

 

 

 

 

 

 

 

Daimler Chrysler Corporation Master Retirement Trust

 

200 7th Avenue, Suite 106
Santa Cruz, CA 95062
Attn: M. Hinz

 

60,800

 

$434,720

 

 

 

 

58

--------------------------------------------------------------------------------


 

 

Buyer

 

Address and
Facsimile Number

 

Aggregate Number of Common
Shares

 

Purchase
Price

 

Legal Representative’s
Address and
Facsimile Number

UBS O’Connor LLC F/B/O: O’Connor PIPES Corporate Strategies Master Limited



 

One North Wacker Dr.
32nd Floor
c/o UBS O’Connor
Chicago, IL 60606
Attn: Robert Murray

 

180,000

 

$1,287,000

 

 

 

 

 

 

 

 

 

 

 

Trapeze Capital Corp., on behalf of managed accounts Investor Company

 

77 Bloor Street West
2nd Floor
Toronto, ON
CANADA M5S1M2

 

296,800

 

$2,122,120

 

 

 

 

 

 

 

 

 

 

 

Trapeze Asset Management, Inc., on behalf of managed accounts Investor Company

 

77 Bloor Street West
2nd Floor
Toronto, ON
CANADA M5S1M2

 

630,300

 

$4,506,645

 

 

 

 

 

 

 

 

 

 

 

on behalf of managed accounts BMO Nesbitt Burns ITF Millenium Partners, LLP

 

1 First Canadian Place
35th Floor
Toronto, ON
CANADA M5X1H3

 

37,200

 

$265,980

 

 

 

 

 

 

 

 

 

 

 

on behalf of managed accounts Roytor & Co.

 

200 Bay Street
5th Level
Toronto, ON
CANADA M5J2J5

 

15,700

 

$112,255

 

 

 

 

 

 

 

 

 

 

 

Hudson Bay Fund LP

 

120 Broadway
40th Floor
New York, NY 10271

 

66,650

 

$4,765,475

 

Schulte Roth & Zabel, LLP
919 Third Avenue
New York, NY 10022

 

 

 

 

 

 

 

 

 

Hudson Bay Oversees Fund LTD.

 

120 Broadway
40th Floor
New York, NY 10271

 

88,350

 

$631,702.50

 

Schulte Roth & Zabel, LLP
919 Third Avenue
New York, NY 10022

 

 

 

 

 

 

 

 

 

Crestview Capital Funds

 

95 Revere Drive, Suite A
Northbrook, IL 60062

 

120,000

 

$858,000

 

 

 

 

 

 

 

 

 

 

 

Argonaut Ventures I, LLC

 

6733 S. Yale
Tulsa, OK 74136

 

280,000

 

$2,002,000

 

 

 

 

 

 

 

 

 

 

 

Carlyle Multi-Strategy Master Fund

 

1177 Avenue of the Americas, 16th Floor
c/o Carlyle-Blue Wave Partners Management, LP
New York, NY 10036

 

50,000

 

$357,500

 

 

 

 

59

--------------------------------------------------------------------------------


 

Buyer

 

Address and
Facsimile Number

 

Aggregate Number of Common
Shares

 

Purchase
Price

 

Legal Representative’s
Address and
Facsimile Number

Industrial Harvest Partners Master Fund, Ltd.

 

220 East 42nd Street
29th Floor
New York, NY 10017

 

35,000

 

$250,250

 

 

 

 

 

 

 

 

 

 

 

ING Global Resources Portfolio

 

c/o ING Investment Management Company
230 Park Avenue
New York, NY 10169

 

171,900

 

$1,229,085

 

 

 

 

 

 

 

 

 

 

 

ING Global Natural Resources Fund

 

c/o ING Investment Management Company
230 Park Avenue
New York, NY 10169

 

23,000

 

$164,450

 

 

 

 

 

 

 

 

 

 

 

ING Risk Managed Natural Resources Fund

 

c/o ING Investment Management Company
230 Park Avenue
New York, NY 10169

 

20,800

 

$148,720

 

 

 

 

 

 

 

 

 

 

 

Global Natural Resources Trust Fund

 

c/o ING Investment Management Company
230 Park Avenue
New York, NY 10169

 

4,300

 

$30,745

 

 

 

 

 

 

 

 

 

 

 

GLG North American Opportunity Fund

 

Walker House
87 Mary Street
George Town
Grand Cayman
Cayman Islands KY1-9002

c/o GLG Partners LP
Attn: Legal Department
One Curzon Streeet
London, England W1J5HB

 

300,000

 

$2,145,000

 

 

 

 

 

 

 

 

 

 

 

Harbour Holdings Ltd.

 

c/o Skylands Capital, LLC
1200 N. Mayfair Road
Suite 250
Milwaukee, WI 53213

 

60,600

 

$433,290

 

 

 

 

 

 

 

 

 

 

 

Skylands Special Investment LLC.

 

c/o Skylands Capital, LLC
1200 N. Mayfair Road
Suite 250
Milwaukee, WI 53213

 

25,600

 

$183,040

 

 

 

 

60

--------------------------------------------------------------------------------


 

Buyer

 

Address and
Facsimile Number

 

Aggregate Number of Common
Shares

 

Purchase
Price

 

Legal Representative’s
Address and
Facsimile Number

Skylands Quest LLC.

 

c/o Skylands Capital, LLC
1200 N. Mayfair Road
Suite 250
Milwaukee, WI 53213

 

8,800

 

$62,920

 

 

 

 

 

 

 

 

 

 

 

Skylands Special Investment II LLC.

 

c/o Skylands Capital, LLC
1200 N. Mayfair Road
Suite 250
Milwaukee, WI 53213

 

5,000

 

$35,750

 

 

 

 

 

 

 

 

 

 

 

Enable Growth Partners LP

 

One Ferry Building
Suite 255
San Francisco, CA 94111

 

130,000

 

$929,500

 

 

 

 

 

 

 

61

--------------------------------------------------------------------------------


 

EXHIBITS

Exhibit A                Form of Registration Rights Agreement

Exhibit B                Form of Irrevocable Transfer Agent Instructions

Exhibit C                Form of Secretary’s Certificate

Exhibit D                Form of Officer’s Certificate

 

 

 

SCHEDULES

 

Schedule 3(a)                        Subsidiaries

Schedule 3(d)                        No Conflicts

Schedule 3(e)                        Consents

Schedule 3(f)                         Acknowledgment Regarding Buyer’s Purchase
of Common Shares

Schedule 3(k)                        Absence of Certain Changes

Schedule 3(p)                        Transactions with Affiliates

Schedule 3(q)                        Equity Capitalization

Schedule 3(t)                         Absence of Litigation

Schedule 3(w)                       Title

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 2, 2007,
by and among Cano Petroleum, Inc., a Delaware corporation, with headquarters
located at 801 Cherry St., Suite 3200, Fort Worth, Texas 76102 (the “Company”),
and the undersigned buyers (each, a “Buyer”, and collectively, the “Buyers”).

 

WHEREAS:

A.            In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions set forth
in the Securities Purchase Agreement, to issue and sell to each Buyer shares
(the “Common Shares”) of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”).

B.            In accordance with the terms of the Securities Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:


10.   DEFINITIONS.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:


(A)   “ADDITIONAL EFFECTIVENESS DATE” MEANS THE DATE THE ADDITIONAL REGISTRATION
STATEMENT IS DECLARED EFFECTIVE BY THE SEC.


(B)   “ADDITIONAL EFFECTIVENESS DEADLINE” MEANS THE DATE WHICH IS FORTY FIVE
(45) CALENDAR DAYS AFTER THE EARLIER OF THE ADDITIONAL FILING DATE AND THE
ADDITIONAL FILING DEADLINE OR IN THE EVENT THAT THE REGISTRATION STATEMENT IS
SUBJECT TO ANY REVIEW BY THE SEC PURSUANT TO WHICH THE SEC ISSUES COMMENTS,
SEVENTY FIVE (75) CALENDAR DAYS AFTER THE EARLIER OF THE ADDITIONAL FILING DATE
AND THE ADDITIONAL FILING DEADLINE.


(C)   “ADDITIONAL FILING DATE” MEANS THE DATE ON WHICH THE ADDITIONAL
REGISTRATION STATEMENT IS FILED WITH THE SEC.


 


A-1

--------------------------------------------------------------------------------



 


(D)   “ADDITIONAL FILING DEADLINE” MEANS IF CUTBACK SHARES ARE REQUIRED TO BE
INCLUDED IN THE ADDITIONAL REGISTRATION STATEMENT, THE LATER OF (I) THE DATE
SIXTY (60) DAYS AFTER THE DATE SUBSTANTIALLY ALL OF THE REGISTRABLE SECURITIES
REGISTERED UNDER THE IMMEDIATELY PRECEDING REGISTRATION STATEMENT ARE SOLD AND
(II) THE DATE SIX (6) MONTHS FROM THE INITIAL EFFECTIVE DATE OR THE LAST
ADDITIONAL EFFECTIVE DATE, AS APPLICABLE.


(E)   “ADDITIONAL REGISTRABLE SECURITIES” MEANS, (I) ANY CUTBACK SHARES NOT
PREVIOUSLY INCLUDED ON A REGISTRATION STATEMENT AND (II) ANY CAPITAL STOCK OF
THE COMPANY ISSUED OR ISSUABLE WITH RESPECT TO THE COMMON SHARES OR CUTBACK
SHARES, AS APPLICABLE, AS A RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND,
RECAPITALIZATION, EXCHANGE OR SIMILAR EVENT OR OTHERWISE.


(F)    “ADDITIONAL REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT OR
REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE 1933 ACT COVERING ANY
ADDITIONAL REGISTRABLE SECURITIES.


(G)   “ADDITIONAL REQUIRED REGISTRATION AMOUNT” MEANS ANY CUTBACK SHARES NOT
PREVIOUSLY INCLUDED ON A REGISTRATION STATEMENT.


(H)   “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR ANY OTHER DAY
ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY
LAW TO REMAIN CLOSED.


(I)    “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN THE SECURITIES
PURCHASE AGREEMENT.


(J)    “CUTBACK SHARES” MEANS ANY OF THE INITIAL REQUIRED REGISTRATION AMOUNT
(WITHOUT REGARD TO CLAUSE (II) IN THE DEFINITION THEREOF) OF REGISTRABLE
SECURITIES NOT INCLUDED IN ALL REGISTRATION STATEMENTS PREVIOUSLY DECLARED
EFFECTIVE HEREUNDER AS A RESULT OF A LIMITATION ON THE MAXIMUM NUMBER OF SHARES
OF COMMON STOCK OF THE COMPANY PERMITTED TO BE REGISTERED BY THE STAFF OF THE
SEC PURSUANT TO RULE 415.


(K)   “EFFECTIVE DATE” MEANS THE INITIAL EFFECTIVE DATE AND THE ADDITIONAL
EFFECTIVE DATE, AS APPLICABLE.


(L)    “EFFECTIVENESS DEADLINE” MEANS THE INITIAL EFFECTIVENESS DEADLINE AND THE
ADDITIONAL EFFECTIVENESS DEADLINE, AS APPLICABLE.


(M)  “FILING DEADLINE” MEANS THE INITIAL FILING DEADLINE AND THE ADDITIONAL
FILING DEADLINE, AS APPLICABLE.


(N)   “INITIAL EFFECTIVE DATE” MEANS THE DATE THAT THE INITIAL REGISTRATION
STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC.


(O)   “INITIAL EFFECTIVENESS DEADLINE” MEANS THE DATE WHICH IS (I) IN THE EVENT
THAT THE REGISTRATION STATEMENT IS NOT SUBJECT TO ANY REVIEW BY THE SEC PURSUANT
TO WHICH THE SEC ISSUES COMMENTS, NINETY (90) DAYS AFTER THE CLOSING DATE OR
(II) IN THE EVENT THAT THE REGISTRATION STATEMENT IS SUBJECT TO ANY REVIEW BY
THE SEC PURSUANT TO WHICH THE SEC ISSUES COMMENTS, ONE HUNDRED TWENTY (120) DAYS
AFTER THE CLOSING DATE.


 


A-2

--------------------------------------------------------------------------------



 


(P)   “INITIAL FILING DEADLINE” MEANS THE DATE THAT IS FORTY FIVE (45) DAYS
AFTER THE CLOSING DATE.


(Q)   “INITIAL REGISTRABLE SECURITIES” MEANS (I) THE COMMON SHARES AND (II) ANY
CAPITAL STOCK OF THE COMPANY ISSUED OR ISSUABLE WITH RESPECT TO THE COMMON
SHARES AS A RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
EXCHANGE OR SIMILAR EVENT OR OTHERWISE.


(R)    “INITIAL REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT OR
REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE 1933 ACT COVERING THE
INITIAL REGISTRABLE SECURITIES.


(S)   “INITIAL REQUIRED REGISTRATION AMOUNT” MEANS (I) 100% OF THE NUMBER OF
COMMON SHARES ISSUED OR (II) SUCH OTHER AMOUNT AS MAY BE REQUIRED BY THE STAFF
OF THE SEC PURSUANT TO RULE 415 WITH ANY CUTBACK APPLIED PRO RATA TO ALL
REGISTRABLE SECURITIES.


(T)    “INVESTOR” MEANS A BUYER OR ANY TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A
BUYER ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME BOUND BY
THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 9 AND ANY TRANSFEREE
OR ASSIGNEE THEREOF TO WHOM A TRANSFEREE OR ASSIGNEE ASSIGNS ITS RIGHTS UNDER
THIS AGREEMENT AND WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF THIS
AGREEMENT IN ACCORDANCE WITH SECTION 9.


(U)   “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A PARTNERSHIP,
A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION AND A
GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.


(V)   “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A REGISTRATION
EFFECTED BY PREPARING AND FILING ONE OR MORE REGISTRATION STATEMENTS (AS DEFINED
BELOW) IN COMPLIANCE WITH THE 1933 ACT AND PURSUANT TO RULE 415, AND THE
DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT(S) BY
THE SEC.


(W)  “REGISTRABLE SECURITIES” MEANS THE INITIAL REGISTRABLE SECURITIES AND THE
ADDITIONAL REGISTRABLE SECURITIES.


(X)    “REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT OR REGISTRATION
STATEMENTS OF THE COMPANY FILED UNDER THE 1933 ACT COVERING THE REGISTRABLE
SECURITIES.


(Y)   “REQUIRED HOLDERS” MEANS THE HOLDERS OF AT LEAST A MAJORITY OF THE
REGISTRABLE SECURITIES.


(Z)    “REQUIRED REGISTRATION AMOUNT” MEANS EITHER THE INITIAL REQUIRED
REGISTRATION AMOUNT OR THE ADDITIONAL REQUIRED REGISTRATION AMOUNT, AS
APPLICABLE.


(AA) “RULE 415” MEANS RULE 415 UNDER THE 1933 ACT OR ANY SUCCESSOR RULE
PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR DELAYED BASIS.


(BB) “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


 


A-3

--------------------------------------------------------------------------------



 


11.   REGISTRATION.


(A)   INITIAL MANDATORY REGISTRATION.  THE COMPANY SHALL PREPARE, AND, AS SOON
AS PRACTICABLE, BUT IN NO EVENT LATER THAN THE INITIAL FILING DEADLINE, FILE
WITH THE SEC THE INITIAL REGISTRATION STATEMENT ON FORM S-3 COVERING THE RESALE
OF ALL OF THE INITIAL REGISTRABLE SECURITIES.  IN THE EVENT THAT FORM S-3 IS
UNAVAILABLE FOR SUCH A REGISTRATION, THE COMPANY SHALL USE FORM S-1 OR SUCH
OTHER FORM AS IS AVAILABLE FOR SUCH A REGISTRATION ON ANOTHER APPROPRIATE FORM
REASONABLY ACCEPTABLE TO THE REQUIRED HOLDERS.  THE INITIAL REGISTRATION
STATEMENT PREPARED PURSUANT HERETO SHALL REGISTER FOR RESALE AT LEAST THE NUMBER
OF SHARES OF COMMON STOCK EQUAL TO THE INITIAL REQUIRED REGISTRATION AMOUNT
DETERMINED AS OF THE DATE THE INITIAL REGISTRATION STATEMENT IS INITIALLY FILED
WITH THE SEC.  THE INITIAL REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF
OTHERWISE DIRECTED BY THE REQUIRED HOLDERS) THE “SELLING STOCKHOLDERS” AND “PLAN
OF DISTRIBUTION” SECTIONS IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT
B.  THE COMPANY SHALL USE ITS BEST EFFORTS TO HAVE THE INITIAL REGISTRATION
STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN THE INITIAL EFFECTIVENESS DEADLINE.  BY 9:30 A.M. NEW YORK TIME ON
THE BUSINESS DAY FOLLOWING THE INITIAL EFFECTIVE DATE, THE COMPANY SHALL FILE
WITH THE SEC IN ACCORDANCE WITH RULE 424 UNDER THE 1933 ACT THE FINAL PROSPECTUS
TO BE USED IN CONNECTION WITH SALES PURSUANT TO SUCH INITIAL REGISTRATION
STATEMENT.


(B)   ADDITIONAL MANDATORY REGISTRATIONS.  THE COMPANY SHALL PREPARE, AND, AS
SOON AS PRACTICABLE BUT IN NO EVENT LATER THAN THE ADDITIONAL FILING DEADLINE,
FILE WITH THE SEC AN ADDITIONAL REGISTRATION STATEMENT ON FORM S-3 COVERING THE
RESALE OF ALL OF THE ADDITIONAL REGISTRABLE SECURITIES NOT PREVIOUSLY REGISTERED
ON AN ADDITIONAL REGISTRATION STATEMENT HEREUNDER.  TO THE EXTENT THE STAFF OF
THE SEC DOES NOT PERMIT THE ADDITIONAL REQUIRED REGISTRATION AMOUNT TO BE
REGISTERED ON AN ADDITIONAL REGISTRATION STATEMENT, THE COMPANY SHALL FILE
ADDITIONAL REGISTRATION STATEMENTS SUCCESSIVELY TRYING TO REGISTER ON EACH SUCH
ADDITIONAL REGISTRATION STATEMENT THE MAXIMUM NUMBER OF REMAINING ADDITIONAL
REGISTRABLE SECURITIES UNTIL THE ADDITIONAL REQUIRED REGISTRATION AMOUNT HAS
BEEN REGISTERED WITH THE SEC.  IN THE EVENT THAT FORM S-3 IS UNAVAILABLE FOR
SUCH A REGISTRATION, THE COMPANY SHALL USE SUCH OTHER FORM AS IS AVAILABLE FOR
SUCH A REGISTRATION ON ANOTHER APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE
REQUIRED HOLDERS.  EACH ADDITIONAL REGISTRATION STATEMENT PREPARED PURSUANT
HERETO SHALL REGISTER FOR RESALE AT LEAST THAT NUMBER OF SHARES OF COMMON STOCK
EQUAL TO THE ADDITIONAL REQUIRED REGISTRATION AMOUNT DETERMINED AS OF THE DATE
SUCH ADDITIONAL REGISTRATION STATEMENT IS INITIALLY FILED WITH THE SEC.  EACH
ADDITIONAL REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY
THE REQUIRED HOLDERS) THE “SELLING STOCKHOLDERS” AND “PLAN OF DISTRIBUTION”
SECTIONS IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B.  THE COMPANY
SHALL USE ITS BEST EFFORTS TO HAVE EACH ADDITIONAL REGISTRATION STATEMENT
DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN
THE ADDITIONAL EFFECTIVENESS DEADLINE.  BY 9:30 A.M. NEW YORK TIME ON THE
BUSINESS DAY FOLLOWING THE ADDITIONAL EFFECTIVE DATE, THE COMPANY SHALL FILE
WITH THE SEC IN ACCORDANCE WITH RULE 424 UNDER THE 1933 ACT THE FINAL PROSPECTUS
TO BE USED IN CONNECTION WITH SALES PURSUANT TO SUCH ADDITIONAL REGISTRATION
STATEMENT..


(C)   ALLOCATION OF REGISTRABLE SECURITIES.  THE INITIAL NUMBER OF REGISTRABLE
SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT AND ANY INCREASE OR DECREASE
IN THE NUMBER OF REGISTRABLE SECURITIES INCLUDED THEREIN SHALL BE ALLOCATED PRO
RATA AMONG THE INVESTORS BASED ON THE NUMBER OF REGISTRABLE SECURITIES HELD BY
EACH INVESTOR AT THE TIME THE REGISTRATION STATEMENT COVERING SUCH INITIAL
NUMBER OF REGISTRABLE SECURITIES OR INCREASE OR DECREASE THEREOF IS DECLARED


 


A-4

--------------------------------------------------------------------------------



 


EFFECTIVE BY THE SEC.  IN THE EVENT THAT AN INVESTOR SELLS OR OTHERWISE
TRANSFERS ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES, EACH TRANSFEREE SHALL
BE ALLOCATED A PRO RATA PORTION OF THE THEN REMAINING NUMBER OF REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT FOR SUCH TRANSFEROR.  IN NO
EVENT SHALL THE COMPANY INCLUDE ANY SECURITIES OTHER THAN REGISTRABLE SECURITIES
ON ANY REGISTRATION STATEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED
HOLDERS.


(D)   LEGAL COUNSEL.  SUBJECT TO SECTION 5 HEREOF, THE REQUIRED HOLDERS SHALL
HAVE THE RIGHT TO SELECT ONE LEGAL COUNSEL TO REVIEW AND OVERSEE ANY
REGISTRATION PURSUANT TO THIS SECTION 2 (“LEGAL COUNSEL”), WHICH SHALL BE
SCHULTE ROTH & ZABEL LLP OR SUCH OTHER COUNSEL AS THEREAFTER DESIGNATED BY THE
REQUIRED HOLDERS.  THE COMPANY AND LEGAL COUNSEL SHALL REASONABLY COOPERATE WITH
EACH OTHER IN PERFORMING THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


(E)   INELIGIBILITY FOR FORM S-3.  IN THE EVENT THAT FORM S-3 IS NOT AVAILABLE
FOR THE REGISTRATION OF THE RESALE OF REGISTRABLE SECURITIES HEREUNDER, THE
COMPANY SHALL (I) REGISTER THE RESALE OF THE REGISTRABLE SECURITIES ON ANOTHER
APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE REQUIRED HOLDERS AND (II)
UNDERTAKE TO REGISTER THE REGISTRABLE SECURITIES ON FORM S-3 AS SOON AS SUCH
FORM IS AVAILABLE, PROVIDED THAT THE COMPANY SHALL MAINTAIN THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT THEN IN EFFECT UNTIL SUCH TIME AS A REGISTRATION
STATEMENT ON FORM S-3 COVERING THE REGISTRABLE SECURITIES HAS BEEN DECLARED
EFFECTIVE BY THE SEC.


(F)    EFFECT OF FAILURE TO FILE AND OBTAIN AND MAINTAIN EFFECTIVENESS OF
REGISTRATION STATEMENT.  IF (I) A REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES REQUIRED TO BE COVERED THEREBY AND REQUIRED TO BE FILED
BY THE COMPANY PURSUANT TO THIS AGREEMENT IS (A) NOT FILED WITH THE SEC ON OR
BEFORE THE RESPECTIVE FILING DEADLINE (A “FILING FAILURE”) OR (B) NOT DECLARED
EFFECTIVE BY THE SEC ON OR BEFORE THE RESPECTIVE EFFECTIVENESS DEADLINE (AN
“EFFECTIVENESS FAILURE”) OR (II) ON ANY DAY AFTER THE EFFECTIVE DATE SALES OF
ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE INCLUDED ON SUCH REGISTRATION
STATEMENT CANNOT BE MADE (OTHER THAN DURING AN ALLOWABLE GRACE PERIOD (AS
DEFINED IN SECTION 3(R)) PURSUANT TO SUCH REGISTRATION STATEMENT (INCLUDING,
WITHOUT LIMITATION, BECAUSE OF A FAILURE TO KEEP SUCH REGISTRATION STATEMENT
EFFECTIVE, TO DISCLOSE SUCH INFORMATION AS IS NECESSARY FOR SALES TO BE MADE
PURSUANT TO SUCH REGISTRATION STATEMENT, TO REGISTER A SUFFICIENT NUMBER OF
SHARES OF COMMON STOCK OR TO MAINTAIN THE LISTING OF THE COMMON STOCK) (A
“MAINTENANCE FAILURE”) THEN, AS PARTIAL RELIEF FOR THE DAMAGES TO ANY HOLDER BY
REASON OF ANY SUCH DELAY IN OR REDUCTION OF ITS ABILITY TO SELL THE UNDERLYING
SHARES OF COMMON STOCK AND NOT AS A PENALTY (WHICH REMEDY SHALL NOT BE EXCLUSIVE
OF ANY OTHER REMEDIES AVAILABLE AT LAW OR IN EQUITY), THE COMPANY SHALL PAY TO
EACH HOLDER OF REGISTRABLE SECURITIES RELATING TO SUCH REGISTRATION STATEMENT AN
AMOUNT IN CASH EQUAL TO ONE PERCENT (1.0%) OF THE AGGREGATE PURCHASE PRICE (AS
SUCH TERM IS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OF SUCH INVESTOR’S
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT ON EACH OF THE
FOLLOWING DATES:  (I) THE DAY OF A FILING FAILURE; (II) THE DAY OF AN
EFFECTIVENESS FAILURE; (III) THE INITIAL DAY OF A MAINTENANCE FAILURE; (IV) ON
EVERY THIRTIETH DAY AFTER THE DAY OF A FILING FAILURE AND THEREAFTER (PRO RATED
FOR PERIODS TOTALING LESS THAN THIRTY DAYS) UNTIL SUCH FILING FAILURE IS CURED;
(V) ON EVERY THIRTIETH DAY AFTER THE DAY OF AN EFFECTIVENESS FAILURE AND
THEREAFTER (PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS) UNTIL SUCH
EFFECTIVENESS FAILURE IS CURED; AND (VI) ON EVERY THIRTIETH DAY AFTER THE
INITIAL DAY OF A


 


A-5

--------------------------------------------------------------------------------



 


MAINTENANCE FAILURE AND THEREAFTER (PRO RATED FOR PERIODS TOTALING LESS THAN
THIRTY DAYS) UNTIL SUCH MAINTENANCE FAILURE IS CURED.  THE PAYMENTS TO WHICH A
HOLDER SHALL BE ENTITLED PURSUANT TO THIS SECTION 2(F) ARE REFERRED TO HEREIN AS
“REGISTRATION DELAY PAYMENTS.”  REGISTRATION DELAY PAYMENTS SHALL BE PAID ON THE
EARLIER OF (I) THE DATES SET FORTH ABOVE AND (II) THE THIRD BUSINESS DAY AFTER
THE EVENT OR FAILURE GIVING RISE TO THE REGISTRATION DELAY PAYMENTS IS CURED. 
IN THE EVENT THE COMPANY FAILS TO MAKE REGISTRATION DELAY PAYMENTS IN A TIMELY
MANNER, SUCH REGISTRATION DELAY PAYMENTS SHALL BEAR INTEREST AT THE RATE OF ONE
AND ONE-HALF PERCENT (1.5%) PER MONTH (PRORATED FOR PARTIAL MONTHS) UNTIL PAID
IN FULL.  NOTWITHSTANDING ANYTHING HEREIN OR IN THE SECURITIES PURCHASE
AGREEMENT TO THE CONTRARY IN NO EVENT SHALL THE AGGREGATE AMOUNT OF REGISTRATION
DELAY PAYMENTS (OTHER THAN REGISTRATION DELAY PAYMENTS PAYABLE PURSUANT TO
EVENTS THAT ARE WITHIN THE CONTROL OF THE COMPANY, SUCH AS SOLELY FOR THE
PURPOSES OF AN EXAMPLE, FAILURE TO FILE ANY REGISTRATION STATEMENT REQUIRED
HEREBY) EXCEED, IN THE AGGREGATE, 10% OF THE AGGREGATE PURCHASE PRICE.


12.   RELATED OBLIGATIONS.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b) or 2(e), the Company will use its best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:


(A)   THE COMPANY SHALL PROMPTLY PREPARE AND FILE WITH THE SEC A REGISTRATION
STATEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES AND USE ITS BEST EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT RELATING TO THE REGISTRABLE SECURITIES TO
BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH FILING (BUT IN NO EVENT LATER
THAN THE EFFECTIVENESS DEADLINE).  THE COMPANY SHALL KEEP EACH REGISTRATION
STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT ALL TIMES UNTIL THE EARLIER OF (I)
THE DATE AS OF WHICH THE INVESTORS MAY SELL ALL OF THE REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT WITHOUT RESTRICTION PURSUANT TO RULE
144(K) (OR ANY SUCCESSOR THERETO) PROMULGATED UNDER THE 1933 ACT OR (II) THE
DATE ON WHICH THE INVESTORS SHALL HAVE SOLD ALL OF THE REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT (THE “REGISTRATION PERIOD”).  THE COMPANY
SHALL ENSURE THAT EACH REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR
SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED THEREIN) SHALL NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF
PROSPECTUSES, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE) NOT
MISLEADING.  THE TERM “BEST EFFORTS” SHALL MEAN, AMONG OTHER THINGS, THAT THE
COMPANY SHALL SUBMIT TO THE SEC, WITHIN THREE (3) BUSINESS DAYS AFTER THE LATER
OF THE DATE THAT (I) THE COMPANY LEARNS THAT NO REVIEW OF A PARTICULAR
REGISTRATION STATEMENT WILL BE MADE BY THE STAFF OF THE SEC OR THAT THE STAFF
HAS NO FURTHER COMMENTS ON A PARTICULAR REGISTRATION STATEMENT, AS THE CASE MAY
BE AND (II) THE APPROVAL OF LEGAL COUNSEL PURSUANT TO SECTION 3(C) (WHICH
APPROVAL IS IMMEDIATELY SOUGHT AND SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED), A REQUEST FOR ACCELERATION OF EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT TO A TIME AND DATE NOT LATER THAN 48 HOURS AFTER THE SUBMISSION OF
SUCH REQUEST.


(B)   THE COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING
POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION STATEMENT, WHICH PROSPECTUS
IS TO BE FILED PURSUANT TO RULE 424 PROMULGATED UNDER THE 1933 ACT, AS MAY BE
NECESSARY TO KEEP SUCH


 


A-6

--------------------------------------------------------------------------------



 


REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD,
AND, DURING SUCH PERIOD, COMPLY WITH THE PROVISIONS OF THE 1933 ACT WITH RESPECT
TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH
REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES
SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN SUCH REGISTRATION
STATEMENT.  IN THE CASE OF AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION
STATEMENT WHICH ARE REQUIRED TO BE FILED PURSUANT TO THIS AGREEMENT (INCLUDING
PURSUANT TO THIS SECTION 3(B)) BY REASON OF THE COMPANY FILING A REPORT ON FORM
10-Q, FORM 10-K OR ANY ANALOGOUS REPORT UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “1934 ACT”), THE COMPANY SHALL HAVE INCORPORATED SUCH
REPORT BY REFERENCE INTO SUCH REGISTRATION STATEMENT, IF APPLICABLE, OR SHALL
FILE SUCH AMENDMENTS OR SUPPLEMENTS WITH THE SEC WITHIN ONE (1) BUSINESS DAY
AFTER THE DAY ON WHICH THE 1934 ACT REPORT IS FILED WHICH CREATED THE
REQUIREMENT FOR THE COMPANY TO AMEND OR SUPPLEMENT SUCH REGISTRATION STATEMENT.


(C)   THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL TO REVIEW AND COMMENT UPON (I)
A REGISTRATION STATEMENT AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO ITS FILING
WITH THE SEC AND (II) ALL AMENDMENTS AND SUPPLEMENTS TO ALL REGISTRATION
STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM 10-K OR FORM 10-KSB, QUARTERLY
REPORTS ON FORM 10-Q OR FORM 10-QSB, CURRENT REPORTS ON FORM 8-K, AND ANY
SIMILAR OR SUCCESSOR REPORTS) WITHIN A REASONABLE NUMBER OF DAYS PRIOR TO THEIR
FILING WITH THE SEC, AND (B) NOT FILE ANY REGISTRATION STATEMENT OR AMENDMENT OR
SUPPLEMENT THERETO IN A FORM TO WHICH LEGAL COUNSEL REASONABLY OBJECTS.  THE
COMPANY SHALL NOT SUBMIT A REQUEST FOR ACCELERATION OF THE EFFECTIVENESS OF A
REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO WITHOUT THE PRIOR
APPROVAL OF LEGAL COUNSEL, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  THE COMPANY SHALL FURNISH TO LEGAL COUNSEL, WITHOUT CHARGE, (I) COPIES
OF ANY CORRESPONDENCE FROM THE SEC OR THE STAFF OF THE SEC TO THE COMPANY OR ITS
REPRESENTATIVES RELATING TO ANY REGISTRATION STATEMENT, (II) PROMPTLY AFTER THE
SAME IS PREPARED AND FILED WITH THE SEC, ONE COPY OF ANY REGISTRATION STATEMENT
AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL
DOCUMENTS INCORPORATED THEREIN BY REFERENCE, IF REQUESTED BY AN INVESTOR, AND
ALL EXHIBITS AND (III) UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ONE
COPY OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO.  THE COMPANY SHALL REASONABLY COOPERATE WITH
LEGAL COUNSEL IN PERFORMING THE COMPANY’S OBLIGATIONS PURSUANT TO THIS SECTION
3.


(D)   THE COMPANY SHALL FURNISH TO EACH INVESTOR WHOSE REGISTRABLE SECURITIES
ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT CHARGE, (I) PROMPTLY AFTER
THE SAME IS PREPARED AND FILED WITH THE SEC, AT LEAST ONE COPY OF SUCH
REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, AND,
IF REQUESTED BY AN INVESTOR, ALL EXHIBITS AND EACH PRELIMINARY PROSPECTUS, (II)
UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, TEN (10) COPIES OF THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND
SUPPLEMENTS THERETO (OR SUCH OTHER NUMBER OF COPIES AS SUCH INVESTOR MAY
REASONABLY REQUEST) AND (III) SUCH OTHER DOCUMENTS, INCLUDING COPIES OF ANY
PRELIMINARY OR FINAL PROSPECTUS, AS SUCH INVESTOR MAY REASONABLY REQUEST FROM
TIME TO TIME IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE
SECURITIES OWNED BY SUCH INVESTOR.


 


A-7

--------------------------------------------------------------------------------



 


(E)   NEITHER THE COMPANY NOR ANY SUBSIDIARY (AS DEFINED IN THE SECURITIES
PURCHASE AGREEMENT) NOR AFFILIATE THEREOF SHALL IDENTIFY ANY BUYER AS AN
UNDERWRITER IN ANY PUBLIC DISCLOSURE OR FILING WITH THE SEC OR ANY PRINCIPAL
MARKET (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OR ANY ELIGIBLE MARKET
(AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) AND ANY BUYER BEING DEEMED AN
UNDERWRITER BY THE SEC SHALL NOT RELIEVE THE COMPANY OF ANY OBLIGATIONS IT HAS
UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT) PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT
PROHIBIT THE COMPANY FROM INCLUDING THE DISCLOSURE FOUND IN THE “PLAN OF
DISTRIBUTION” SECTION ATTACHED HERETO AS EXHIBIT B IN THE REGISTRATION
STATEMENT.  IN ADDITION, IF ANY BUYER IS AN UNDERWRITER OR DEEMED AN UNDERWRITER
BY THE SEC RULES AND SUCH BUYER REFUSES TO BE IDENTIFIED AS AN UNDERWRITER OR
DEEMED UNDERWRITER IN THE REGISTRATION STATEMENT, SUCH BUYER’S REGISTRABLE
SECURITIES SHALL NOT BE INCLUDED IN THE REGISTRATION STATEMENT AND THE COMPANY
SHALL NOT BE TREATED AS IF IT DID NOT REGISTER THE INITIAL REGISTRABLE
SECURITIES OR ADDITIONAL REGISTRABLE SECURITIES, AS APPLICABLE, DUE TO SUCH
BUYER’S REFUSAL AND THE BUYER NOT BE ENTITLED TO ANY REGISTRATION DELAY
PAYMENTS.


(F)    THE COMPANY SHALL USE ITS BEST EFFORTS TO (I) REGISTER AND QUALIFY,
UNLESS AN EXEMPTION FROM REGISTRATION AND QUALIFICATION APPLIES, THE RESALE BY
INVESTORS OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT
UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF ALL APPLICABLE JURISDICTIONS
IN THE UNITED STATES, (II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH
REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE
EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN
EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER
ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES
FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO (X) QUALIFY TO DO
BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY
BUT FOR THIS SECTION 3(F), (Y) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, OR (Z) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION.  THE COMPANY SHALL PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR
WHO HOLDS REGISTRABLE SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE REGISTRATION OR QUALIFICATION
OF ANY OF THE REGISTRABLE SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY”
LAWS OF ANY JURISDICTION IN THE UNITED STATES OR ITS RECEIPT OF ACTUAL NOTICE OF
THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


(G)   THE COMPANY SHALL NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING OF THE
HAPPENING OF ANY EVENT, AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE OF SUCH
EVENT, AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT,
AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING (PROVIDED THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN ANY
MATERIAL, NONPUBLIC INFORMATION), AND, SUBJECT TO SECTION 3(R), PROMPTLY PREPARE
A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE
STATEMENT OR OMISSION, AND DELIVER TEN (10) COPIES OF SUCH SUPPLEMENT OR
AMENDMENT TO LEGAL COUNSEL AND EACH INVESTOR (OR SUCH OTHER NUMBER OF COPIES AS
LEGAL COUNSEL OR SUCH INVESTOR MAY REASONABLY REQUEST).  THE COMPANY SHALL ALSO
PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING (I) WHEN A PROSPECTUS
OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND
WHEN


 


A-8

--------------------------------------------------------------------------------



 


A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE
(NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE DELIVERED TO LEGAL COUNSEL AND EACH
INVESTOR BY FACSIMILE OR E-MAIL ON THE SAME DAY OF SUCH EFFECTIVENESS AND BY
OVERNIGHT MAIL), (II) OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO
A REGISTRATION STATEMENT OR RELATED PROSPECTUS OR RELATED INFORMATION, AND (III)
OF THE COMPANY’S REASONABLE DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT WOULD BE APPROPRIATE.


(H)   THE COMPANY SHALL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY STOP
ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A REGISTRATION STATEMENT, OR THE
SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION AND, IF SUCH AN ORDER OR SUSPENSION IS ISSUED, TO OBTAIN THE
WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT THE EARLIEST POSSIBLE MOMENT AND TO
NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES BEING
SOLD OF THE ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF OR ITS RECEIPT OF
ACTUAL NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE.


(I)    UPON THE WRITTEN REQUEST OF ANY INVESTOR IN CONNECTION WITH SUCH
INVESTOR’S DUE DILIGENCE REQUIREMENTS, IF ANY, THE COMPANY SHALL MAKE AVAILABLE
FOR INSPECTION BY (I) ANY INVESTOR, (II) LEGAL COUNSEL AND (III) ONE FIRM OF
ACCOUNTANTS OR OTHER AGENTS RETAINED BY THE INVESTORS (COLLECTIVELY, THE
“INSPECTORS”), ALL PERTINENT FINANCIAL AND OTHER RECORDS, AND PERTINENT
CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY (COLLECTIVELY, THE “RECORDS”),
AS SHALL BE REASONABLY DEEMED NECESSARY BY EACH INSPECTOR, AND CAUSE THE
COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES, COUNSEL AND THE COMPANY’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO SUPPLY ALL INFORMATION WHICH MAY BE
NECESSARY AND ANY INSPECTOR MAY REASONABLY REQUEST; PROVIDED, HOWEVER, THAT EACH
INSPECTOR SHALL AGREE TO HOLD IN STRICT CONFIDENCE AND SHALL NOT MAKE ANY
DISCLOSURE (EXCEPT TO AN INVESTOR) OR USE OF ANY RECORD OR OTHER INFORMATION
WHICH THE COMPANY DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH
DETERMINATION THE INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH
RECORDS IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY
REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED UNDER THE 1933 ACT, (B) THE
RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A FINAL, NON-APPEALABLE SUBPOENA
OR ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, OR (C) THE
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT.  EACH INVESTOR AGREES
THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY
A COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS,
GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS EXPENSE, TO
UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE
ORDER FOR, THE RECORDS DEEMED CONFIDENTIAL.  NOTHING HEREIN (OR IN ANY OTHER
CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY AND ANY INVESTOR) SHALL BE DEEMED
TO LIMIT THE INVESTORS’ ABILITY TO SELL REGISTRABLE SECURITIES IN A MANNER WHICH
IS OTHERWISE CONSISTENT WITH APPLICABLE LAWS AND REGULATIONS.


(J)    THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE OF
INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE COMPANY UNLESS (I) DISCLOSURE
OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH FEDERAL OR STATE SECURITIES
LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE RELEASE OF
SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL,
NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT


 


A-9

--------------------------------------------------------------------------------



 


DISCLOSURE OF SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT
OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE
PROMPT WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT THE
INVESTOR’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR
TO OBTAIN A PROTECTIVE ORDER FOR, SUCH INFORMATION.


(K)   THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS EITHER TO (I) CAUSE ALL
OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE LISTED
ON EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR SERIES
ISSUED BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH
REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE OR
(II) SECURE THE INCLUSION FOR QUOTATION OF ALL OF THE REGISTRABLE SECURITIES ON
THE AMERICAN STOCK EXCHANGE, OR (III) IF, DESPITE THE COMPANY’S REASONABLE BEST
EFFORTS TO SATISFY THE PRECEDING CLAUSES (I) AND (II) THE COMPANY IS
UNSUCCESSFUL IN SATISFYING THE PRECEDING CLAUSES (I) AND (II), TO SECURE THE
INCLUSION FOR QUOTATION ON THE NEW YORK STOCK EXCHANGE, THE NASDAQ GLOBAL
MARKET, THE NASDAQ GLOBAL SELECT MARKET OR THE NASDAQ CAPITAL MARKET FOR SUCH
REGISTRABLE SECURITIES AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO
USE ITS BEST EFFORTS TO ARRANGE FOR AT LEAST TWO MARKET MAKERS TO REGISTER WITH
THE FINANCIAL INDUSTRY REGULATORY AUTHORITY (“FINRA”) AS SUCH WITH RESPECT TO
SUCH REGISTRABLE SECURITIES.  THE COMPANY SHALL PAY ALL FEES AND EXPENSES IN
CONNECTION WITH SATISFYING ITS OBLIGATION UNDER THIS SECTION 3(K).


(L)    THE COMPANY SHALL COOPERATE WITH THE INVESTORS WHO HOLD REGISTRABLE
SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE, FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGEND)
REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION
STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS,
AS THE CASE MAY BE, AS THE INVESTORS MAY REASONABLY REQUEST AND REGISTERED IN
SUCH NAMES AS THE INVESTORS MAY REQUEST.


(M)  IF REQUESTED BY AN INVESTOR, THE COMPANY (I) SHALL AS SOON AS PRACTICABLE
BUT IN NO EVENT LATER THAN (A) FIVE (5) DAYS AFTER THE RECEIPT OF NOTICE FROM
SUCH INVESTOR, INCORPORATE IN A PROSPECTUS SUPPLEMENT OR (B) FORTY-FIVE DAYS
AFTER THE RECEIPT OF NOTICE FROM SUCH INVESTOR INCORPORATE INTO A POST-EFFECTIVE
AMENDMENT SUCH INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO BE INCLUDED
THEREIN RELATING TO THE SALE AND DISTRIBUTION OF REGISTRABLE SECURITIES,
INCLUDING, WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE NUMBER OF
REGISTRABLE SECURITIES BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING PAID
THEREFOR AND ANY OTHER TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES TO BE
SOLD IN SUCH OFFERING; (II) SHALL MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING NOTIFIED OF THE MATTERS TO BE
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND
(III) SHALL SUPPLEMENT OR MAKE AMENDMENTS TO ANY REGISTRATION STATEMENT IF
REASONABLY REQUESTED BY AN INVESTOR HOLDING ANY REGISTRABLE SECURITIES.


(N)   THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE REGISTRABLE SECURITIES
COVERED BY THE REGISTRATION STATEMENT TO BE REGISTERED WITH OR APPROVED BY SUCH
OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY TO CONSUMMATE THE
DISPOSITION OF SUCH REGISTRABLE SECURITIES.


(O)   THE COMPANY SHALL MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS AS SOON
AS PRACTICAL, INCLUDING VIA THE EDGAR SYSTEM OF THE SEC OR VIA A PUBLIC
ANNOUNCEMENT, BUT NOT LATER THAN NINETY (90) DAYS AFTER THE CLOSE OF THE PERIOD
COVERED THEREBY, AN EARNINGS


 


A-10

--------------------------------------------------------------------------------



 


STATEMENT (IN FORM COMPLYING WITH, AND IN THE MANNER PROVIDED BY, THE PROVISIONS
OF RULE 158 UNDER THE 1933 ACT) COVERING A TWELVE-MONTH PERIOD BEGINNING NOT
LATER THAN THE FIRST DAY OF THE COMPANY’S FISCAL QUARTER NEXT FOLLOWING THE
EFFECTIVE DATE OF A REGISTRATION STATEMENT.


(P)   THE COMPANY SHALL OTHERWISE USE ITS BEST EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE SEC IN CONNECTION WITH ANY REGISTRATION
HEREUNDER.


(Q)   WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION STATEMENT WHICH COVERS
REGISTRABLE SECURITIES IS ORDERED EFFECTIVE BY THE SEC, THE COMPANY SHALL
DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER, TO THE
TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO THE INVESTORS
WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH REGISTRATION STATEMENT)
CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE
SEC IN THE FORM ATTACHED HERETO AS EXHIBIT A.


(R)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, AT ANY TIME AFTER THE
EFFECTIVE DATE, THE COMPANY MAY DELAY THE DISCLOSURE OF MATERIAL, NON-PUBLIC
INFORMATION CONCERNING THE COMPANY THE DISCLOSURE OF WHICH AT THE TIME IS NOT,
IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS
COUNSEL, IN THE BEST INTEREST OF THE COMPANY AND, IN THE OPINION OF COUNSEL TO
THE COMPANY, OTHERWISE REQUIRED (A “GRACE PERIOD”); PROVIDED, THAT THE COMPANY
SHALL PROMPTLY (I) NOTIFY THE INVESTORS IN WRITING OF THE EXISTENCE OF MATERIAL,
NON-PUBLIC INFORMATION GIVING RISE TO A GRACE PERIOD (PROVIDED THAT IN EACH
NOTICE THE COMPANY WILL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL, NON-PUBLIC
INFORMATION TO THE INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD WILL BEGIN,
AND (II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON WHICH THE GRACE PERIOD
ENDS; AND, PROVIDED FURTHER, THAT NO GRACE PERIOD SHALL EXCEED TWELVE (12)
CONSECUTIVE DAYS AND DURING ANY THREE HUNDRED SIXTY FIVE (365) DAY PERIOD SUCH
GRACE PERIODS SHALL NOT EXCEED AN AGGREGATE OF TWENTY-FIVE (25) DAYS AND THE
FIRST DAY OF ANY GRACE PERIOD MUST BE AT LEAST FIVE (5) TRADING DAYS AFTER THE
LAST DAY OF ANY PRIOR GRACE PERIOD (EACH, AN “ALLOWABLE GRACE PERIOD”).  FOR
PURPOSES OF DETERMINING THE LENGTH OF A GRACE PERIOD ABOVE, THE GRACE PERIOD
SHALL BEGIN ON AND INCLUDE THE DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO
IN CLAUSE (I) AND SHALL END ON AND INCLUDE THE LATER OF THE DATE THE INVESTORS
RECEIVE THE NOTICE REFERRED TO IN CLAUSE (II) AND THE DATE REFERRED TO IN SUCH
NOTICE.  THE PROVISIONS OF SECTION 3(G) HEREOF SHALL NOT BE APPLICABLE DURING
THE PERIOD OF ANY ALLOWABLE GRACE PERIOD.  UPON EXPIRATION OF THE GRACE PERIOD,
THE COMPANY SHALL AGAIN BE BOUND BY THE FIRST SENTENCE OF SECTION 3(G) WITH
RESPECT TO THE INFORMATION GIVING RISE THERETO UNLESS SUCH MATERIAL, NON-PUBLIC
INFORMATION IS NO LONGER APPLICABLE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF
COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE
SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE
SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A CONTRACT FOR
SALE, AND DELIVERED A COPY OF THE PROSPECTUS INCLUDED AS PART OF THE APPLICABLE
REGISTRATION STATEMENT (UNLESS AN EXEMPTION FROM SUCH DELIVERY REQUIREMENT
EXISTS), PRIOR TO THE INVESTOR’S RECEIPT OF THE NOTICE OF A GRACE PERIOD AND FOR
WHICH THE INVESTOR HAS NOT YET SETTLED.


13.   OBLIGATIONS OF THE INVESTORS.


(A)   AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED FILING DATE
OF A REGISTRATION STATEMENT, THE COMPANY SHALL NOTIFY EACH INVESTOR IN WRITING
OF THE INFORMATION THE COMPANY REQUIRES FROM EACH SUCH INVESTOR IF SUCH INVESTOR
ELECTS TO HAVE ANY OF SUCH


 


A-11

--------------------------------------------------------------------------------



 


INVESTOR’S REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT.  IT
SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO COMPLETE THE
REGISTRATION PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE REGISTRABLE
SECURITIES OF A PARTICULAR INVESTOR THAT SUCH INVESTOR SHALL FURNISH TO THE
COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT
AND THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT,
AS SHALL BE REASONABLY REQUIRED TO EFFECT AND MAINTAIN THE EFFECTIVENESS OF THE
REGISTRATION OF SUCH REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN
CONNECTION WITH SUCH REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.


(B)   EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE OF THE REGISTRABLE
SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE
COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION
STATEMENT HEREUNDER, UNLESS SUCH INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF
SUCH INVESTOR’S ELECTION TO EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE
SECURITIES FROM SUCH REGISTRATION STATEMENT.


(C)   EACH INVESTOR AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF
THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(H) OR THE FIRST
SENTENCE OF 3(G), SUCH INVESTOR WILL IMMEDIATELY DISCONTINUE DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT(S) COVERING SUCH
REGISTRABLE SECURITIES UNTIL WITH REGARD TO A DISCONTINUANCE PURSUANT TO SECTION
3(H), SUCH INVESTOR’S RECEIPT OF A WRITTEN NOTICE FROM THE COMPANY THAT THERE IS
NO FURTHER EVENT UNDER SECTION 3(H) IN EFFECT AND WITH REGARD TO A
DISCONTINUANCE PURSUANT TO THE FIRST SENTENCE OF SECTION 3(G), SUCH INVESTOR’S
RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY
THE FIRST SENTENCE OF 3(G) OR RECEIPT OF NOTICE THAT NO SUPPLEMENT OR AMENDMENT
IS REQUIRED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE
ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE
OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT
IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN
INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE PRIOR TO THE INVESTOR’S RECEIPT OF
A NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN
SECTION 3(H) OR THE FIRST SENTENCE OF 3(G) AND FOR WHICH THE INVESTOR HAS NOT
YET SETTLED.


(D)   EACH INVESTOR COVENANTS AND AGREES THAT IT WILL COMPLY WITH THE PROSPECTUS
DELIVERY REQUIREMENTS OF THE 1933 ACT AS APPLICABLE TO IT OR AN EXEMPTION
THEREFROM IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT.


14.   EXPENSES OF REGISTRATION.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.  The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $15,000 for each such
registration, filing or qualification.

 

 

 

A-12

--------------------------------------------------------------------------------



15.   INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


(A)   TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY WILL, AND HEREBY DOES,
INDEMNIFY, HOLD HARMLESS AND DEFEND EACH INVESTOR, THE DIRECTORS, OFFICERS,
MEMBERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH PERSON, IF
ANY, WHO CONTROLS ANY INVESTOR WITHIN THE MEANING OF THE 1933 ACT OR THE 1934
ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES, CLAIMS, DAMAGES,
LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS, REASONABLE ATTORNEYS’
FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR SEVERAL, OTHER THAN
CONSEQUENTIAL, INDIRECT OR INCIDENTAL DAMAGES (COLLECTIVELY, “CLAIMS”) INCURRED
IN INVESTIGATING, PREPARING OR DEFENDING ANY ACTION, CLAIM, SUIT, INQUIRY,
PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE FOREGOING BY OR BEFORE ANY
COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER REGULATORY AGENCY, BODY OR THE
SEC, WHETHER PENDING OR THREATENED, WHETHER OR NOT AN INDEMNIFIED PARTY IS OR
MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”), TO WHICH ANY OF THEM MAY BECOME
SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR
THREATENED, IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON:  (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT IN A REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO OR IN ANY FILING MADE IN
CONNECTION WITH THE QUALIFICATION OF THE OFFERING UNDER THE SECURITIES OR OTHER
“BLUE SKY” LAWS OF ANY JURISDICTION IN WHICH REGISTRABLE SECURITIES ARE OFFERED
(“BLUE SKY FILING”), OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, (II) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY PRELIMINARY PROSPECTUS IF USED PRIOR TO THE
EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, OR CONTAINED IN THE FINAL
PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF THE COMPANY FILES ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN WERE
MADE, NOT MISLEADING, (III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF
THE 1933 ACT, THE 1934 ACT, ANY OTHER LAW, INCLUDING, WITHOUT LIMITATION, ANY
STATE SECURITIES LAW, OR ANY RULE OR REGULATION THEREUNDER RELATING TO THE OFFER
OR SALE OF THE REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR
(IV) ANY VIOLATION OF THIS AGREEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I)
THROUGH (IV) BEING, COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO SECTION 6(C), THE
COMPANY SHALL REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS SUCH EXPENSES ARE
INCURRED AND ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE
EXPENSES INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
CLAIM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
INDEMNIFICATION AGREEMENT CONTAINED IN THIS SECTION 6(A):  (I) SHALL NOT APPLY
TO A CLAIM BY AN INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION
WHICH OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN
WRITING TO THE COMPANY BY SUCH INDEMNIFIED PERSON FOR SUCH INDEMNIFIED PERSON
EXPRESSLY FOR USE IN CONNECTION WITH THE PREPARATION OF THE REGISTRATION
STATEMENT OR ANY SUCH AMENDMENT THEREOF OR SUPPLEMENT THERETO, IF SUCH
PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(D) AND
(II) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  SUCH INDEMNITY SHALL
REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON
BEHALF OF THE INDEMNIFIED PERSON AND SHALL SURVIVE THE TRANSFER OF THE
REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO SECTION 9.


 


A-13

--------------------------------------------------------------------------------



 


(B)   IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH AN INVESTOR IS
PARTICIPATING, EACH SUCH INVESTOR AGREES TO SEVERALLY AND NOT JOINTLY INDEMNIFY,
HOLD HARMLESS AND DEFEND, TO THE SAME EXTENT AND IN THE SAME MANNER AS IS SET
FORTH IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS
WHO SIGNS THE REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE 1933 ACT OR THE 1934 ACT (EACH, AN
“INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED DAMAGES TO WHICH ANY OF
THEM MAY BECOME SUBJECT, UNDER THE 1933 ACT, THE 1934 ACT OR OTHERWISE, INSOFAR
AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE OUT OF OR ARE BASED UPON ANY
VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO THE EXTENT, THAT SUCH
VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN CONNECTION WITH
SUCH REGISTRATION STATEMENT; AND, SUBJECT TO SECTION 6(C), SUCH INVESTOR WILL
REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY AN INDEMNIFIED
PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM; PROVIDED,
HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 6(B) AND THE
AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN SECTION 7 SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; PROVIDED, FURTHER, HOWEVER, THAT THE INVESTOR
SHALL BE LIABLE UNDER THIS SECTION 6(B) FOR ONLY THAT AMOUNT OF A CLAIM OR
INDEMNIFIED DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO SUCH INVESTOR AS A
RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION
STATEMENT.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY AND SHALL
SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO
SECTION 9.


(C)   PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER
THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING
(INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A CLAIM, SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS
TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6, DELIVER TO THE
INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE COUNSEL FOR SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE INDEMNIFYING PARTY,
IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFYING PARTY, THE
REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON OR INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND ANY
OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  IN THE CASE OF AN
INDEMNIFIED PERSON, LEGAL COUNSEL REFERRED TO IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE SELECTED BY THE INVESTORS HOLDING AT LEAST A MAJORITY IN
INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT TO
WHICH THE CLAIM RELATES.  THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON SHALL
COOPERATE REASONABLY WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY
NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND
SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO
THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR
CLAIM.  THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON FULLY APPRISED AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY
SETTLEMENT


 


A-14

--------------------------------------------------------------------------------



 


NEGOTIATIONS WITH RESPECT THERETO.  NO INDEMNIFYING PARTY SHALL BE LIABLE FOR
ANY SETTLEMENT OF ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR
WRITTEN CONSENT, PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT
UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS CONSENT.  NO INDEMNIFYING PARTY
SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OR OTHER
COMPROMISE WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A
RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION, AND SUCH
SETTLEMENT SHALL NOT INCLUDE ANY ADMISSION AS TO FAULT ON THE PART OF THE
INDEMNIFIED PARTY OR THE INDEMNIFIED PERSON.  FOLLOWING INDEMNIFICATION AS
PROVIDED FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS
OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH RESPECT TO ALL THIRD
PARTIES, FIRMS OR CORPORATIONS RELATING TO THE MATTER FOR WHICH INDEMNIFICATION
HAS BEEN MADE.  THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY
WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH ACTION SHALL NOT
RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE INDEMNIFIED PERSON OR
INDEMNIFIED PARTY UNDER THIS SECTION 6, EXCEPT TO THE EXTENT THAT THE
INDEMNIFYING PARTY IS PREJUDICED IN ITS ABILITY TO DEFEND SUCH ACTION.


(D)   THE INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY PERIODIC
PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION OR
DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED DAMAGES ARE INCURRED.


(E)   THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO  (I) ANY
CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON
AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY LIABILITIES THE
INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.


16.   CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that:  (i) no
Person involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.


17.   REPORTS UNDER THE 1934 ACT.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

 

A-15

--------------------------------------------------------------------------------


 


(A)   MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE UNDERSTOOD
AND DEFINED IN RULE 144;


(B)   FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS
REQUIRED OF THE COMPANY UNDER THE 1933 ACT AND THE 1934 ACT SO LONG AS THE
COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS (IT BEING UNDERSTOOD THAT NOTHING
HEREIN SHALL LIMIT THE COMPANY’S OBLIGATIONS UNDER SECTION 4(C) OF THE
SECURITIES PURCHASE AGREEMENT) AND THE FILING OF SUCH REPORTS AND OTHER
DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


(C)   FURNISH TO EACH INVESTOR SO LONG AS SUCH INVESTOR OWNS REGISTRABLE
SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN STATEMENT BY THE COMPANY, IF
TRUE, THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144, THE 1933
ACT AND THE 1934 ACT, (II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT
OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND
(III) SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE
INVESTORS TO SELL SUCH SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


18.   ASSIGNMENT OF REGISTRATION RIGHTS.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.


19.   AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.


20.   MISCELLANEOUS.


(A)   A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES WHENEVER SUCH
PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH REGISTRABLE SECURITIES.  IF THE
COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR ELECTIONS FROM TWO OR MORE
PERSONS WITH RESPECT TO


 


A-16

--------------------------------------------------------------------------------



 


THE SAME REGISTRABLE SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF
INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM THE SUCH RECORD OWNER OF SUCH
REGISTRABLE SECURITIES.


(B)   ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF
TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE
SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:

 

                If to the Company:

 

Cano Petroleum, Inc.
801 Cherry Street

Suite 3200

Fort Worth, Texas 76102

Telephone:            (817) 698-0900
Facsimile:               (817) 334-0222
Attention:              Morris B. Smith and Phillip Feiner

 

With a copy to:

 

W. Bruce Newsome

Haynes and Boone, LLP

901 Main St., Suite 3100

Dallas, TX 75202
Telephone:            (214) 651-5119
Facsimile:               (214) 200-0636

 

If to Legal Counsel:

 

                                                Schulte Roth & Zabel LLP

                                                919 Third Avenue

                                                New York, New York  10022

                                                Telephone:  (212) 756-2000

                                                Facsimile:  (212) 593-5955

                                                Attention:  Eleazer N. Klein,
Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party pursuant to this Section. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of

 

A-17

--------------------------------------------------------------------------------


 

such transmission or (C) provided by a courier or overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.


(C)   FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT
OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY, SHALL NOT
OPERATE AS A WAIVER THEREOF.


(D)   ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE
STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.


(E)   IF ANY PROVISION OF THIS AGREEMENT IS PROHIBITED BY LAW OR OTHERWISE
DETERMINED TO BE INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION,
THE PROVISION THAT WOULD OTHERWISE BE PROHIBITED, INVALID OR UNENFORCEABLE SHALL
BE DEEMED AMENDED TO APPLY TO THE BROADEST EXTENT THAT IT WOULD BE VALID AND
ENFORCEABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF SUCH PROVISION SHALL NOT
AFFECT THE VALIDITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT SO LONG AS
THIS AGREEMENT AS SO MODIFIED CONTINUES TO EXPRESS, WITHOUT MATERIAL CHANGE, THE
ORIGINAL INTENTIONS OF THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND THE
PROHIBITED NATURE, INVALIDITY OR UNENFORCEABILITY OF THE PROVISION(S) IN
QUESTION DOES NOT SUBSTANTIALLY IMPAIR THE RESPECTIVE EXPECTATIONS OR RECIPROCAL
OBLIGATIONS OF THE PARTIES OR THE PRACTICAL REALIZATION OF THE BENEFITS THAT
WOULD OTHERWISE BE CONFERRED UPON THE PARTIES.  THE PARTIES WILL ENDEAVOR IN
GOOD FAITH NEGOTIATIONS TO REPLACE THE PROHIBITED, INVALID OR UNENFORCEABLE
PROVISION(S) WITH A VALID PROVISION(S), THE EFFECT OF WHICH COMES AS CLOSE AS
POSSIBLE TO THAT OF THE PROHIBITED, INVALID OR UNENFORCEABLE PROVISION(S).


(F)    THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT) AND THE INSTRUMENTS REFERENCED HEREIN AND THEREIN
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR


 


A-18

--------------------------------------------------------------------------------



 


REFERRED TO HEREIN AND THEREIN.  THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS
AND THE INSTRUMENTS REFERENCED HEREIN AND THEREIN SUPERSEDE ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.


(G)   SUBJECT TO THE REQUIREMENTS OF SECTION 9, THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF AND BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS OF EACH
OF THE PARTIES HERETO.


(H)   THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


(I)    THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE DELIVERED TO THE
OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY OF THIS AGREEMENT BEARING
THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


(J)    EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND PERFORMED, ALL
SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER
AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS ANY OTHER PARTY MAY
REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


(K)   ALL CONSENTS AND OTHER DETERMINATIONS REQUIRED TO BE MADE BY THE INVESTORS
PURSUANT TO THIS AGREEMENT SHALL BE MADE, UNLESS OTHERWISE SPECIFIED IN THIS
AGREEMENT, BY THE REQUIRED HOLDERS.


(L)    THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE
CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF STRICT
CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


(M)  THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR
MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


(N)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO BUYER OR
HOLDER OF REGISTRABLE SECURITIES SHALL BE ENTITLED TO CONSEQUENTIAL, INDIRECT OR
INCIDENTAL DAMAGES HEREUNDER.  HOWEVER, THE FOREGOING SHALL NOT IN ANY WAY LIMIT
A BUYER OR HOLDER OF REGISTRABLE SECURITIES FROM BEING REIMBURSED FOR ITS COSTS,
FEES OR EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS IN CONNECTION WITH ANY OF ITS RIGHTS AND REMEDIES HEREUNDER.


(O)   THE OBLIGATIONS OF EACH INVESTOR HEREUNDER ARE SEVERAL AND NOT JOINT WITH
THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO PROVISION OF THIS AGREEMENT IS
INTENDED TO CONFER ANY OBLIGATIONS ON ANY INVESTOR VIS-À-VIS ANY OTHER
INVESTOR.  NOTHING CONTAINED HEREIN, AND NO ACTION TAKEN BY ANY INVESTOR
PURSUANT HERETO, SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A


 


A-19

--------------------------------------------------------------------------------



 


PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREIN.

* * * * * *

 

 

 

 

A-20

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:   S. Jeffrey Johnson
Title:    Chairman and CEO

 

 

 

A-21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  
Title:    

 

 

 

A-22

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 


Buyer

 

 

Buyer Address
and Facsimile Number

 

 

 

[Name]

 

[Address]

 

 

 

A-23

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

 

                     , 2007

 

 

Via FedEx

 

Interwest Transfer Company

1981 East Murray Holladay Rd., Suite 100

Salt Lake City, Utah 84117

ATTN:      Lorraine Smith

 

 

Re:     Cano Petroleum, Inc.

 

 

Ladies and Gentlemen:

 

We are counsel to Cano Petroleum, Inc., a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement, dated as of October    , 2007 (the “Securities Purchase
Agreement”), entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders its shares of the Company’s Common Stock, par value $0.0001 per share
(the “Common Stock”).  Pursuant to the Securities Purchase Agreement, the
Company also has entered into a Registration Rights Agreement with the Holders
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the resale of the Registrable Securities (as
defined in the Registration Rights Agreement) under the Securities Act of 1933,
as amended (the “1933 Act”).  In connection with the Company’s obligations under
the Registration Rights Agreement, on                , 2007, the Company filed a
Registration Statement on Form S-3 (File No. 333-       ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names each of the Holders as a selling
stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at       P.M. EST on
               , 2007 and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale
under the 1933 Act pursuant to the Registration Statement.

 

 

A-24

--------------------------------------------------------------------------------


 

 

Subject to the specific prohibitions contained in the Registration Rights
Agreement regarding the inability to use the Registration Statement under
specific circumstances (the “Registration Statement Limitations”) and in
reliance upon the Holder’s representations and covenants in Section 2(g) of the
Securities Purchase Agreement, this letter shall serve as our standing
instruction to you that the shares of Common Stock are freely transferable by
the Holders pursuant to the Registration Statement provided that the prospectus
delivery requirements, if any, are complied with.  Subject to the Registration
Statement Limitations, you need not require further letters from us to effect
any future legend-free issuance or reissuance of shares of Common Stock to the
Holders as contemplated by the Company’s Transfer Agent Instructions dated
October    , 2007.  This letter shall serve as our standing instruction with
regard to this matter.

 

 

 

Very truly yours,

 

 

 

HAYNES AND BOONE, LLP

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

W. Bruce Newsome

 

 

 

 

cc:                [Buyers]

 

A-25

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SELLING STOCKHOLDERS

The shares of Common Stock being offered by the Selling Stockholders are those
previously issued to the Selling Stockholders.  For additional information
regarding the issuance of those shares of Common Stock, see “Private Placement
of Common Shares” above.  We are registering the shares of Common Stock in order
to permit the selling stockholders to offer the shares for resale from time to
time.  Except for [      ][Discuss necessary relationships] and the ownership of
the shares of Common Stock issued pursuant to the Securities Purchase Agreement,
the selling stockholders have not had any material relationship with us within
the past three years.

The table below lists the Selling Stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the Selling
Stockholders.  The second column lists the number of shares of Common Stock
beneficially owned by each Selling Stockholder, based on its ownership of the
shares of Common Stock and any securities exercisable into or convertible into
Common Stock, as of           , 200  .

The third column lists the shares of Common Stock being offered by this
prospectus by the Selling Stockholders.

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of 100% of the number
of shares of Common Stock issued as of the trading day immediately preceding the
date the registration statement is initially filed with the SEC.  The fourth
column assumes the sale of all of the shares offered by the Selling Stockholders
pursuant to this prospectus.

The Selling Stockholders may sell all, some or none of their shares in this
offering.  See “Plan of Distribution.”

 

A-26

--------------------------------------------------------------------------------


 

Name of Selling Stockholder

 


Number of Shares
Beneficially Owned
Prior to Offering

 

Maximum Number of
Shares to be Sold Pursuant
to this Prospectus

 


Number of Shares
Beneficially Owned
After Offering

 

 

 

 

 

 

 

 

 

[Buyer] (1)

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

[Other Buyers]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)

 

 

A-27

--------------------------------------------------------------------------------

 


PLAN OF DISTRIBUTION

 

We are registering the shares of Common Stock previously issued to permit the
resale of these shares of Common Stock by the holders of the Common Stock from
time to time after the date of this prospectus.  We will not receive any of the
proceeds from the sale by the selling stockholders of the shares of Common
Stock.  We will bear all fees and expenses incident to our obligation to
register the shares of Common Stock.

The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,

•                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

•                  in the over-the-counter market;

•                  in transactions otherwise than on these exchanges or systems
or in the over-the-counter market;

•                  through the writing of options, whether such options are
listed on an options exchange or otherwise;

•                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

•                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

•                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

•                  an exchange distribution in accordance with the rules of the
applicable exchange;

•                  privately negotiated transactions;

•                  short sales;

•                  sales pursuant to Rule 144;

•                  broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;

 

A-28

--------------------------------------------------------------------------------


 

•                  a combination of any such methods of sale; and

•                  any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. 
The selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

The selling stockholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include, pursuant to prospectus
amendment or prospectus supplement, the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.  The selling
stockholders also may transfer and donate the shares of Common Stock in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

A-29

--------------------------------------------------------------------------------


 

There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
stockholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock.  All of the foregoing may affect the marketability of the shares of
Common Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any.  We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution.  We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of Common Stock will be freely tradable in the hands of persons
other than our affiliates.

 

 

 

A-30

--------------------------------------------------------------------------------


EXHIBIT B

TRANSFER AGENT INSTRUCTIONS

CANO PETROLEUM, INC.

October    , 2007

Interwest Transfer Company
1981 East Murray Holladay Rd. Suite 100
Salt Lake City, Utah 84117

 

Attention:              Lorraine Smith

 

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
October    , 2007 (the “Agreement”), by and among Cano Petroleum, Inc., a
Delaware corporation (the “Company”), and the investors named on the Schedule of
Buyers attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”) of Common Stock
of the Company, par value $0.0001 per share (the “Common Stock”).

As required by the Agreement and pursuant to the Holders’ representations and
covenants contained in Section 2(g) of the Agreement, this letter shall serve as
our irrevocable authorization and direction to you (provided that you are the
transfer agent of the Company at such time), subject to any stop transfer
instructions that we may issue to you from time to time, if at all, to issue
shares of Common Stock upon transfer or resale of the Common Shares.

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares has been declared
effective by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “1933 Act”) and you have not received a
notice from the Company that resale of the Common Shares under a registration
statement are not permitted at that time (a “No Registered Resale Notice”)
pursuant to the terms of the Registration Rights Agreement dated as of October
   , 2007 by and among the Company and the Holders, or (ii) sales of the Common
Shares may be made in conformity with Rule 144 under the 1933 Act (“Rule 144”)
and  (b) if applicable, a copy of such registration statement and you have not
received a No Registered Resale Notice, then within three (3) business days
after your receipt of a notice of transfer, you shall issue the certificates
representing the Common Shares registered in the names of such transferees, and
such certificates shall not bear any legend restricting transfer of the Common
Shares thereby and should not be subject to any stop-transfer restriction;
provided, however, that if such Common Shares are not registered for resale
under the 1933 Act or not able to be sold under Rule 144, then the certificates
for such Common Shares shall bear the following legend:

 

 

B-1

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF A LAW FIRM
REASONABLY ACCEPTABLE TO THE COMPANY (WITH SCHULTE, ROTH & ZABEL, LLP BEING
DEEMED ACCEPTABLE) IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Common Shares has been declared
effective by the SEC under the 1933 Act is attached hereto as Exhibit I.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact me at 817-869-1062.

 

 

Very truly yours,

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Phillip Feiner

 

Title:

Assistant General Counsel

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this      day of October, 2007

INTERWEST TRANSFER COMPANY

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Enclosures

cc:                               [Buyers]

Eleazer N. Klein, Esq.

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT I

NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

 

                     , 2007

 

 

Via FedEx

 

Interwest Transfer Company

1981 East Murray Holladay Rd., Suite 100

Salt Lake City, Utah 84117

ATTN:      Lorraine Smith

 

 

Re:     Cano Petroleum, Inc.

 

 

Ladies and Gentlemen:

 

We are counsel to Cano Petroleum, Inc., a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement, dated as of October    , 2007 (the “Securities Purchase
Agreement”), entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders its shares of the Company’s Common Stock, par value $0.0001 per share
(the “Common Stock”).  Pursuant to the Securities Purchase Agreement, the
Company also has entered into a Registration Rights Agreement with the Holders
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the resale of the Registrable Securities (as
defined in the Registration Rights Agreement) under the Securities Act of 1933,
as amended (the “1933 Act”).  In connection with the Company’s obligations under
the Registration Rights Agreement, on                  , 2007, the Company filed
a Registration Statement on Form S-3 (File No. 333-        ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names each of the Holders as a selling
stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at        P.M. EST on
                 , 2007 and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale
under the 1933 Act pursuant to the Registration Statement.

 

 

B-3

--------------------------------------------------------------------------------


 

Subject to the specific prohibitions contained in the Registration Rights
Agreement regarding the inability to use the Registration Statement under
specific circumstances (the “Registration Statement Limitations”) and in
reliance upon the Holder’s representations and covenants in Section 2(g) of the
Securities Purchase Agreement, this letter shall serve as our standing
instruction to you that the shares of Common Stock are freely transferable by
the Holders pursuant to the Registration Statement provided that the prospectus
delivery requirements, if any, are complied with.  Subject to the Registration
Statement Limitations, you need not require further letters from us to effect
any future legend-free issuance or reissuance of shares of Common Stock to the
Holders as contemplated by the Company’s Transfer Agent Instructions dated
October    , 2007.  This letter shall serve as our standing instruction with
regard to this matter.

 

 

Very truly yours,

 

 

 

HAYNES AND BOONE, LLP

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

W. Bruce Newsome

 

 

cc:                [Buyers]

 

 

 

B-4

--------------------------------------------------------------------------------


EXHIBIT C

 

CANO PETROLEUM, INC.

SECRETARY’S CERTIFICATE

 

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Cano Petroleum, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of October    , 2007, by and among the
Company and the investors listed on the Schedule of Buyers attached thereto (the
“Securities Purchase Agreement”), and further certifies in his official
capacity, in the name and on behalf of the Company, the items set forth below. 
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Securities Purchase Agreement.


1.                                       ATTACHED HERETO AS EXHIBIT A IS A TRUE,
CORRECT AND COMPLETE COPY OF THE RESOLUTIONS DULY ADOPTED BY THE BOARD OF
DIRECTORS OF THE COMPANY AT A DULY CALLED MEETING OF THE BOARD OF DIRECTORS ON
OCTOBER 23, 2007 AND RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF THE
COMPANY BY UNANIMOUS WRITTEN CONSENT DATED AS OF OCTOBER 29, 2007 (“BOARD
RESOLUTIONS”) AND A TRUE, CORRECT AND COMPLETE COPY OF THE RESOLUTIONS OF THE
NEGOTIATION COMMITTEE (AS DEFINED IN THE BOARD RESOLUTIONS) DULY ADOPTED BY THE
NEGOTIATION COMMITTEE PURSUANT TO A UNANIMOUS WRITTEN CONSENT OF THE NEGOTIATION
COMMITTEE DATED OCTOBER    , 2007.  EXCEPT AS SET FORTH IN SUBSEQUENT
RESOLUTIONS INCLUDED HEREWITH, SUCH RESOLUTIONS HAVE NOT IN ANY WAY BEEN
AMENDED, MODIFIED, REVOKED OR RESCINDED, HAVE BEEN IN FULL FORCE AND EFFECT
SINCE THEIR ADOPTION TO AND INCLUDING THE DATE HEREOF AND ARE NOW IN FULL FORCE
AND EFFECT.


2.                                       ATTACHED HERETO AS EXHIBIT B IS A TRUE,
CORRECT AND COMPLETE COPY OF THE CERTIFICATE OF INCORPORATION OF THE COMPANY,
TOGETHER WITH ANY AND ALL AMENDMENTS THERETO CURRENTLY IN EFFECT, AND NO ACTION
HAS BEEN TAKEN TO FURTHER AMEND, MODIFY OR REPEAL SUCH CERTIFICATE OF
INCORPORATION, THE SAME BEING IN FULL FORCE AND EFFECT IN THE ATTACHED FORM AS
OF THE DATE HEREOF.


3.                                       ATTACHED HERETO AS EXHIBIT C IS A TRUE,
CORRECT AND COMPLETE COPY OF THE BYLAWS OF THE COMPANY AND ANY AND ALL
AMENDMENTS THERETO CURRENTLY IN EFFECT, AND NO ACTION HAS BEEN TAKEN TO FURTHER
AMEND, MODIFY OR REPEAL SUCH BYLAWS, THE SAME BEING IN FULL FORCE AND EFFECT IN
THE ATTACHED FORM AS OF THE DATE HEREOF.


4.                                       EACH PERSON LISTED BELOW HAS BEEN DULY
ELECTED OR APPOINTED TO THE POSITION(S) INDICATED OPPOSITE HIS NAME AND IS DULY
AUTHORIZED TO SIGN THE SECURITIES PURCHASE AGREEMENT AND EACH OF THE TRANSACTION
DOCUMENTS ON BEHALF OF THE COMPANY, AND THE SIGNATURE APPEARING OPPOSITE SUCH
PERSON’S NAME BELOW IS SUCH PERSON’S GENUINE SIGNATURE.


 


C-1

--------------------------------------------------------------------------------



 

 

 

Name

 

 

Position

 

Signature

 

 

 

 

 

S. Jeffrey Johnson

 

Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this     
day of November, 2007.

 

 

 

 

 

 

 

 

Phillip Feiner

 

Secretary

 

 

I, S. Jeffrey Johnson, Chief Executive Officer and Chairm of the Company hereby
certify that Phillip Feiner is the duly elected, qualified and acting Secretary
of the Company and that the signature set forth above is his true signature.

 

 

 

 

 

 

S. Jeffrey Johnson

 

Chief Executive Officer and Chairman

 

 

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Resolutions

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT B

Certificate of Incorporation

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT C

Bylaws

 

 

C-5

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

CANO PETROLEUM, INC.


OFFICER’S CERTIFICATE

 

                The undersigned, Chief Executive Officer of Cano Petroleum,
Inc., a Delaware corporation (the “Company”), pursuant to Section 7(d) of the
Securities Purchase Agreement, dated as of October    , 2007, by and among the
Company and the investors identified on the Schedule of Buyers attached thereto
(the “Securities Purchase Agreement”), hereby represents, warrants and certifies
to the Buyers as follows (capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement):

 

1.                                       The representations and warranties made
by the Company as set forth in Section 3 of the Securities Purchase Agreement
are true and correct in all material respects (except for those representations
and warranties that are qualified by materiality or Material Adverse Effect,
which are true and correct in all respects) as of the date hereof (except for
representations and warranties that speak as of a specific date which were true
and correct on such specified date).

 

2.                                       The Company has, in all material
respects, performed or complied with all covenants, agreements and conditions
required to be performed or complied with by it at or prior to the date hereof
under the Transaction Documents.

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this     day
of November, 2007.

 

 

 

 

 

 

 

 

S. Jeffrey Johnson

 

Chief Executive Officer and Chairman

 

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

Schedule 3(a)

Subsidiaries

 

 

Pantwist, LLC

Ladder Companies, Inc.

Square One Energy, Inc.

Tri-Flow, Inc.

W.O. Energy of Nevada, Inc.

WO Energy, Inc.

W.O. Operating Company, Ltd.

W.O. Production Company, Ltd.

Cano Petro of New Mexico, Inc.

 

 

 

 

Schedules-1

--------------------------------------------------------------------------------


 

Schedule 3(d)

Conflicts

 

 

None.

 

 

 

 

Schedules-2

--------------------------------------------------------------------------------


 

Schedule 3(e)

Consents

 

 

None.

 

 

 

 

Schedules-3

--------------------------------------------------------------------------------


 

Schedule 3(f)

Acknowledgment Regarding Buyer’s Purchase of Common Shares

 

 

Trapeze Asset Management Inc. and Trapeze Capital Corp. beneficially own more
than 10% of the Company’s common stock.

 

 

 

 

Schedules-4

--------------------------------------------------------------------------------


 

Schedule 3(k)

Absence of Certain Changes

 

 

None

 

 

 

 

Schedules-5

--------------------------------------------------------------------------------


 

Schedule 3(p)

Transactions with Affiliates

 

 

Honey Hole Production

 

We are in the process of documenting a new agreement with R.C. Boyd Enterprises,
a Delaware corporation, to continue on as the lead sponsor of a television
production called Honey Hole (the ‘‘Honey Hole Production’’). This contract for
$150,000 annually will terminate on December 31, 2008.  Randall Boyd, one of our
current directors, is the sole shareholder of R.C. Boyd Enterprises.

 

 

 

 

Schedules-6

--------------------------------------------------------------------------------


 

Schedule 3(q)

Equity Capitalization

 

 

None (all have been disclosed in the SEC Documents).

 

 

 

 

Schedules-7

--------------------------------------------------------------------------------


 

Schedule 3(t)

Litigation

 

 

On March 23, 2006, the following lawsuit was filed in the 100th Judicial
District Court in Carson County, Texas; Cause No. 9840, The Tom L. and Anne
Burnett Trust, by Anne Burnett Windfohr, Windi Phillips, Ben Fortson, Jr.,
George Beggs, III and Ed Hudson, Jr. as Co-Trustees; Anne Burnett Windfohr; and
Burnett Ranches, Ltd. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.
O. Operating Company, Ltd, and WO Energy, Inc. The plaintiffs claim that the
electrical wiring and equipment of Cano or certain of its subsidiaries relating
to oil and natural gas operations started a wildfire that began on March 12,
2006 in Carson County.  On June 21, 2007, the Judge of the 100th Judicial
District Court issued a Final Judgment (a) granting motions for summary judgment
in favor of Cano and certain of its subsidiaries on plaintiffs’ claims for
(i) breach of contract/termination of an oil and gas lease; and (ii) negligence;
and (b) granting the plaintiffs’ no-evidence motion for summary judgment on
contributory negligence, assumption of risk, repudiation and estoppel
affirmative defenses asserted by Cano and certain of its subsidiaries. The Final
Judgment has been appealed.

 

On April 28, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1922, Robert and Glenda Adcock, et al.
v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc. (“Adcock”).

 

On April 10, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1920, Joseph Craig Hutchison and Judy
Hutchison v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd, and WO Energy, Inc. (“Hutchinson”).

 

On May 1, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1923, Chisum Family Partnership, Ltd.
v. Cano, W.O. Energy of Nevada, Inc., W. O. Operating Company, Ltd, and WO
Energy, Inc. (“Chisum”).

 

On July 3, 2006, the following lawsuit was filed in the 31st Judicial District
Court of Roberts County, Texas, Case No. 1928, Rebecca Lee Martinez, et al v.
Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O. Operating
Company, Ltd., and WO Energy, Inc. (“Martinez”).

 

On August 9, 2006, the following lawsuit was filed in the 233rd Judicial
District Court of Gray County, Texas, Yolanda Villareal, Individually and on
behalf of the Estate of Gerardo Villareal v. Cano Petroleum, Inc., W.O. Energy
of Nevada, Inc., W. O. Operating Company, Ltd., and WO Energy, Inc.
(“Villareal”). Relatives of Roberto Chavira have intervened in the case alleging
similar claims regarding the death of Roberto Chavira.

 

Schedules-8

--------------------------------------------------------------------------------


 

 

On March 14, 2007, the following lawsuit was filed in 100th Judicial District
Court in Carson County, Texas; Cause No. 9994, Southwestern Public Service
Company d/b/a Xcel Energy v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc.,
W. O. Operating Company, Ltd, and WO Energy, Inc. (“SPS”).

 

On May 2, 2007, the following lawsuit was filed in the 84th Judicial District
Court of Hutchinson County, Texas, Case No. 37,619, Gary and Genia Burgess, et
al. v. Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W.O. Operating, Ltd.
and WO Energy, Inc. (“Burgess”)

 

On September 25, 2007, the Texas Judicial Panel on Multidistrict
Litigation granted Cano Petroleum, Inc., W.O. Energy of Nevada, Inc., W. O.
Operating Company, Ltd, and WO Energy, Inc.’s Motion to Transfer Related Cases
to Pretrial Court pursuant to Texas Rule of Judicial Administration 13.  The
Panel transferred to a single pretrial court for consideration of pretrial
matters of all pending cases (Adcock, Chisum, Hutchison, Villareal, Martinez,
SPS d/b/a Xcel Energy, Burgess, identified above) that assert claims against the
Company and its subsidiaries related to wildfires beginning on March 12, 2006. 
The Panel transferred all pending cases to the Honorable Paul Davis, retired
judge of the 200th District Court of Travis County, Texas.  On October 19, 2007,
the Court entered a Case Management Order settling deadlines for completion of
discovery in January and February of 2008 and a hearing date for summary
judgment motions on April 14, 2008.

 

On March 27, 2007, the following lawsuit was filed in the 270th Judicial
District Court of Harris County, Texas, Case No. 2007-18421, Challenger Minerals
Inc. v. Stephen Jeffrey Johnson, Cano Petroleum, Inc., et al. (“Challenger”). 
On October 25, 2007 settlement was agreed to between the parties.  Said
settlement agreement is currently in the process of being finalized.

 

 

 

Schedules-9

--------------------------------------------------------------------------------


 

Schedule 3(w)

Title

 

 

Credit Agreement with Union Bank of California dated November 29, 2005, as
amended and financing statements associated with the Credit Agreement as set
forth in the SEC Documents.

 

 

 

 

 

 

 

 

Schedules-10

--------------------------------------------------------------------------------